 Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20          PageID.1    Page 1 of 71




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION



JAMAAL CAMERON; RICHARD
BRIGGS; RAJ LEE; MICHAEL                       Case No.
CAMERON; MATTHEW
SAUNDERS, individually and on                  Petition for Writ of Habeas Corpus
behalf of all others similarly situated,       and Complaint for Injunctive and
                                               Declaratory Relief
      Plaintiffs,
                                               Class Action
             v.

MICHAEL BOUCHARD, in his                       IMMEDIATE RELIEF SOUGHT
official capacity as Sheriff of Oakland
County; CURTIS D. CHILDS, in his
official capacity as Commander of
Corrective Services; OAKLAND
COUNTY, MICHIGAN,

      Defendants.



                          CLASS ACTION COMPLAINT

      1.     The rate at which the novel coronavirus and its resulting disease,

COVID-19, is ravaging the globe is unprecedented in modern society. The situation

is especially grave in the state of Michigan, which currently ranks third in the country




                                           1
    Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20       PageID.2    Page 2 of 71




for coronavirus-related deaths.1     Hospitals in Southeast Michigan are already

suffering and struggling to keep up with the rush of COVID-19 related patients.2

The state’s chief medical officer, Dr. Joneigh Khaldun, declared during a press

conference on April 6, 2020 that state hospitals are overwhelmed because there are

no signs that the rate of infection is slowing down.3

        2.    A mass outbreak of COVID-19 inside Michigan’s jails and prisons is a

major threat to the state’s already fragile healthcare system. An outbreak in the

Oakland County Jail (“Jail”) will undoubtedly cause death and devastation to

countless lives, including the people jailed, the people who work in the jail, and their

families. Its impact will be felt across the state as valuable medical resources—

already in short supply—are completely depleted. Medical experts have stressed

that urgent action in the jails is an essential public health priority given that any




1
 Bobby Allyn, After Surge In Cases, Michigan Now 3rd In Country For
Coronavirus Deaths, NPR (Mar. 31, 2020),
https://www.npr.org/sections/coronavirus-live-updates/2020/03/31/824738996/
after-surge-in-cases-michigan-now-3rd-in-country-for-coronavirus-deaths.
2
 See, e.g., Kristen Jordan Shamus and Darcie Moran, Nurses Protest Conditions at
Detroit’s Sinai-Grace, Said They Were Told to Leave, Detroit Free Press (Apr. 6,
2020), https://www.freep.com/story/news/health/2020/04/06/detroit-dmc-sinai-
grace-nurses/2953385001/?utm_source=oembed&utm_medium=onsite&utm
_campaign=storylines&utm_content=news&utm_term=4566614002.
3
 Courtney Vinopal, WATCH: Michigan Gov. Gretchen Whitmer gives coronavirus
update, PBS (Apr. 6, 2020), https://www.pbs.org/newshour/health/watch-live-
michigan-gov-gretchen-whitmer-gives-coronavirus-update.


                                           2
    Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20      PageID.3    Page 3 of 71




outbreak will place incredible strain on regional hospitals and health centers. These

institutions would bear the brunt of having to treat all infected people and would

have fewer resources available to treat anyone who required medical attention,

which will be disastrous when medical needs overwhelm the institutions’ resources.4

Dr. Marc Stern, an expert in public health in jails and prisons, has emphasized the

need to “reduce the number of persons incarcerated” in order to accomplish “critical

public health aims” of protecting both incarcerated people and the public at large.5

        3.    Understanding the dire need for immediate action, medical and public

health experts have urged sweeping precautionary measures in everyday life to slow

the spread of this virus. Yet the very steps they deem necessary—such as regular

handwashing, sanitizing one’s environment, access to testing, prompt medical

attention, and wearing protective gear—have been made impossible for the people

confined in the Jail by the very officials responsible for their well-being.

        4.     Social distancing, the practice of maintaining at least six feet between

you and others, is the single most important precaution anyone can take to prevent




4
 Ex. 1, Decl. of Dr. Marc Stern ¶ 11; see also Ex. 2, Expert Decl. of Dr. Jaimie
Meyer ¶¶ 16, 22, , Velesaca v. Wolf, Case No. 1:20-cv-01803-AKH, ECF Doc. 42
(S.D.N.Y. Mar. 16, 2020); Ex. 3, Expert Decl. of Elizabeth Y. Chiao ¶ 28, Russell,
et al. v. Harris County, Texas, No. 4:19-cv-00226, ECF Doc. 32-2 (S.D. Tex. Mar.
27, 2020).
5
    Stern Decl. ¶¶ 10-11.


                                           3
    Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20   PageID.4   Page 4 of 71




the spread of Covid-19.6 Governors, mayors, and local city and county officials

have all urged the public to practice social distancing.7 Gatherings where it is

6
  Coronavirus 2019, Centers for Disease Control, https://www.cdc.gov/
coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html; Ryan Miller,
Coronavirus: What is social distancing? When should I quarantine versus isolate?,
USA Today (Mar. 12, 2020), https://www.usatoday.com/story/news/health/2020
/03/11/coronavirus-pandemic-quarantine-social-distancing-covid-19-
defined/5020755002/ (“The CDC defines social distancing as ‘remaining out of
congregate settings, avoiding mass gatherings and maintaining distance
(approximately 6 feet) from others when possible.’”); Bruce Lee, What Is Social
Distancing? Here Are 10 Ways To Keep The Coronavirus Away, Forbes (Mar. 14,
2020), https://www.forbes.com/sites/brucelee/2020/03/14/with-covid-19-
coronavirus-here-are-10-ways-to-social-distance-yourself/#1f51f86f606c; On Apr
5, 9 pm, light candles, diya for 9 min to dispel darkness of Coronavirus: PM Modi
to nation, MSN (Apr. 4, 2020) https://www.msn.com/en-in/news/other/on-apr-5-9-
pm-light-candles-diya-for-9-min-to-dispel-darkness-of-coronavirus-pm-modi-to-
nation/ar-BB126Jzj; Al Dothan, Coffee County has first case of COVID-19,
WTVY (Apr. 2, 2020), https://www.wtvy.com/content/news/Coffee-County-has-
first-case-of-COVID-19-569327441.html; Taj Simmons, As Roanoke County
reports second case of COVID-19, 'It’s upended every aspect of our normal lives’
WSLS (Mar. 27, 2020), https://www.wsls.com/news/local/2020/03/28/as-roanoke-
county-reports-second-case-of-covid-19-its-upended-every-aspect-of-our-normal-
lives/; Suzannah Lyons, Olivia Willis, Is coronavirus airborne, and how does it
spread?, ABC (Mar. 29, 2020) https://www.abc.net.au/news/health/2020-03-28/is-
coronavirus-airborne-covid19-australia/12090974
7
 Michigan closes bars, stops restaurant dine-in, further limits gatherings,
WOODTV (Mar. 16, 2020), https://www.woodtv.com/health/coronavirus
/whitmer-orders-bars-restaurants-to-close-due-to-virus-concerns/; Doug
Mainwaring, Governor urges ‘social distancing’ even among families at home,
LifeSite (Apr. 3, 2020), https://www.lifesitenews.com/news/governor-urges-social-
distancing-even-among-families-at-home; Christian Berthelsen, Elise Young, N.J.,
N.Y. Urge Residents to Stay Put With Peak Approaching, Bloomberg (Apr. 9,
2020), https://www.bloomberg.com/news/articles/2020-04-09/murphy-says-social-
distancing-is-slowing-virus-spread-in-n-j; Laura Ziegler, Act Like You Have The
Virus, Kansas City Officials Urge As They Step Up Social Distance Enforcement,
KCUR (Mar. 30, 2020), https://www.kcur.org/post/act-you-have-virus-kansas-city-


                                        4
    Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20   PageID.5   Page 5 of 71




impossible to maintain social distancing have been cancelled across the country and

world. 8 The police in several states are arresting or ticketing people who fail to

maintain six feet of separation between themselves and others. 9        But social

distancing is impossible in the Jail as it is currently operated and at its current

population levels.



officials-urge-they-step-social-distance-enforcement#stream/0; Kendall Downing,
City, county officials urge social distancing over Easter holiday weekend; City
braces for COVID-19 budget impact, WMC5 (Apr. 8, 2020),
https://www.wmcactionnews5.com/2020/04/08/city-county-officials-urge-social-
distancing-over-easter-holiday-weekend-city-braces-covid-budget-impact/; Many
People Will Get COVID-19’ Says Mayor Garcetti As He Urges LA To Practice
Social Distancing, Self-Quarantine, CBSN Los Angeles (Mar. 14, 2020),
https://losangeles.cbslocal.com/2020/03/14/many-people-will-get-covid-19-says-
mayor-garcetti-as-he-urges-la-to-practice-social-distancing-self-quarantine/.
8
 A List of What’s Been Canceled Because of the Coronavirus, N.Y. Times (Apr. 1,
2020), https://www.nytimes.com/article/cancelled-events-coronavirus.html.
9
  Hannah Fry, Manhattan Beach issues 129 citations for coronavirus social-
distancing, Los Angeles Times (Apr. 7, 2020), https://www.latimes.com/california
/story/2020-04-07/manhattan-beach-citations-coronavirus-social-distancing-
violations; Detroit police: Property owners will get social distancing violation
ticket if crowd gathers, Fox 2 (Apr. 6, 2020), https://www.fox2detroit.com/news
/detroit-police-property-owners-will-get-social-distancing-violation-ticket-if-
crowd-gathers; Katie Canales, Police in California have started ticketing people
having picnics and congregating in beach areas as law enforcement cracks down
on violators of the statewide stay-at-home order, Business Insider (Apr. 6, 2020),
https://www.businessinsider.com/california-giving-people-tickets-stay-at-home-
coronavirus-2020-4; Amanda Jackson, Police are arresting and fining people for
violating social distancing orders, CNN (Apr. 1, 2020), https://www.cnn.com
/2020/03/31/us/violating-coronavirus-orders-trnd/index.html. Alice Speria,
NYPD’S AGGRESSIVE POLICING RISKS SPREADING THE CORONAVIRUS,
The Intercept (Apr. 3, 2020), https://theintercept.com/2020/04/03/nypd-social-
distancing-arrests-coronavirus/.


                                        5
 Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20          PageID.6    Page 6 of 71




      5.     Given reports of at least 23 confirmed cases of COVID-19, 10 an

outbreak in the Jail is imminent and will cause death and devastation to countless

lives, including the people jailed, the people who work in the jail, their families, and

the public at large. The County and the people responsible for operating the Jail,

however, have failed to adequately respond to the obvious and urgent threats posed

by this growing pandemic. The over-800 people confined in the Jail are forced to

suffer unconstitutional conditions that blatantly deny them the precautions and

protections necessary to mitigate against the risks of COVID-19.

      6.     Human beings confined inside the Jail sleep within one to three feet of

each other, are denied medical treatment or must wait several days to receive it, do

not have adequate soap, and share multiple common areas without adequate supplies

to clean them. They are shuffled from cell to cell with no regard for which people

are symptomatic and which are not. They cannot protect themselves, including by

practicing social distancing, and they do not have access to the necessary hygiene

services and facilities to avoid infection, which puts them at imminent risk of

substantial bodily harm and death.

      7.     People confined in jails and prisons must “be furnished with the basic


10
  Aileen Wingblad, 23 Oakland County Jail inmates have confirmed COVID-19,
Oakland Press (Apr. 10, 2020), https://www.theoaklandpress.com/news
/coronavirus/23-oakland-county-jail-inmates-have-confirmed-covid-
19/article_9cb8f138-7b69-11ea-ab69-0f769f8495c1.html.


                                           6
 Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20        PageID.7    Page 7 of 71




human needs, one of which is ‘reasonable safety.’” Helling v. McKinney, 509 U.S.

25, 33-34 (1993) (citations omitted). Yet Plaintiffs, as well as the class and

subclasses they represent, all face imminent risk of serious injury or death once they

are exposed to COVID-19 in the Jail. Starkly, in the midst of a public health crisis,

the people currently confined at the Jail have no adequate safeguards against the

severe threat of this novel coronavirus—all they ask is to be treated humanely while

they are in Oakland County’s custody during this perilous time.

      8.     Because of the ongoing, systemic violations of Petitioners/Plaintiffs’

constitutional rights, Petitioners/Plaintiffs seek class-wide relief requiring

Defendants to take basic and necessary steps to safeguard the health of people who,

due to the nature of their confinement, are not only at heightened risk of infection

and death but are also rendered unable to take the simple steps to protect themselves

that have become a necessary part of everyday life for people not in jail.

Petitioners/Plaintiffs further request a writ of habeas corpus for all those who are

medically vulnerable and at particularly grave risk of infection and death from

COVID-19 or, in the alternative, request an injunction requiring that they be

transferred to home confinement for the duration of the COVID-19 pandemic.

                         JURISDICTION AND VENUE

      9.     This is a civil rights action arising under 42 U.S.C. § 1983, 28 U.S.C. §

2241, and 28 U.S.C. § 2201, et seq., as well as the Eighth and Fourteenth



                                          7
 Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20        PageID.8   Page 8 of 71




Amendments to the United States Constitution. This Court has subject matter

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343, 28 U.S.C. § 2241, and 28

U.S.C. § 1651.

       10.    Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part

of the events and omissions giving rise to these claims occurred and continue to

occur in this judicial district.

                                     PARTIES

       11.    Petitioner/Plaintiff Jamaal Cameron currently resides in Oakland

County, Michigan. At all times relevant to this Complaint, Mr. J. Cameron was in

the custody of Defendant Bouchard, in his capacity as Oakland County Sheriff, at

the Jail. He suffers from bronchitis and hypertension. He also has sleep apnea,

which he has not received treatment for since entering the Jail. He is housed in “the

Tank,” a dank and crowded holding cell with no bunks, where he sleeps on the

concrete floor in extremely close proximity to people who have symptoms of

COVID-19. He was moved to the Tank, from another jail building with far fewer

suspected cases of COVID-19, as punishment for raising concerns about the safety

conditions in the jail. Mr. J. Cameron is in the Jail following conviction. He

represents the Class, as well as the Post-conviction Subclass and Medically

Vulnerable Subclass.

       12.    Petitioner/Plaintiff Richard Briggs currently resides in Oakland



                                          8
 Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20        PageID.9    Page 9 of 71




County, Michigan. At all times relevant to this Complaint, Mr. Briggs was in the

custody of Defendant Bouchard, in his capacity as Oakland County Sheriff, at the

Jail. He is confined to the Jail because he cannot afford to pay his bond. He is

awaiting trial and is presumptively innocent. He represents the Class, as well as the

Pre-trial Subclass.

      13.    Petitioner/Plaintiff Raj Lee currently resides in Oakland County,

Michigan. At all times relevant to this Complaint, Mr. Lee was in the custody of

Defendant Bouchard, in his capacity as Oakland County Sheriff, at the Jail. He is

housed in “the Tank,” a dank and crowded holding cell with no bunks, where he

sleeps on the concrete floor in extremely close proximity to people who have

symptoms of COVID-19. He was moved to the Tank, from another jail building

with far fewer suspected cases of COVID-19, as punishment for raising concerns

about the safety conditions in the Jail. He represents the Class, as well as the Post-

conviction Subclass.

      14.    Petitioner/Plaintiff Michael Cameron currently resides in Oakland

County, Michigan. At all times relevant to this Complaint, Mr. M. Cameron was in

the custody of Defendant Bouchard, in his capacity as Oakland County Sheriff, at

the Oakland County Jail. He suffers from cardiac disease, hypertension, and obesity.

He is not able to get medical attention. He represents the Class, as well as the Post-

conviction Subclass and Medically Vulnerable Subclass.



                                          9
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.10   Page 10 of 71




      15.    Petitioner/Plaintiff Matthew Saunders currently resides in Oakland

County, Michigan. At all times relevant to this Complaint, Mr. Saunders was in the

custody of Defendant Bouchard, in his capacity as Oakland County Sheriff, at the

Jail. He cannot get medical attention and has not had access to soap for over a week.

He is awaiting trial and is presumptively innocent. He represents the Class, as well

as the Pre-trial Subclass.

      16.    Defendant Oakland County is a political subdivision of the State of

Michigan that can be sued in its own name. Oakland County is responsible for all

acts of the Oakland County Sheriff’s Office. The Oakland County Sheriff’s Office

oversees and administers the Jail and is responsible for the custody and care of all

persons detained or incarcerated in the Jail, and it currently has immediate custody

over Petitioners/Plaintiffs and other putative class members.

      17.    Defendant Michael Bouchard is the Sheriff of Oakland County and is

responsible for operating the Jail and maintaining the care and custody of people

confined at the Jail. He is being sued in his official capacity.

      18.    Defendant Curtis Childs is the Commander of Corrective Services for

the Oakland County Sheriff’s Office and is responsible for operating the Jail. He is

being sued in his official capacity.




                                          10
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20          PageID.11   Page 11 of 71




     THE GRAVE RISK OF HARM POSED BY THE COVID-19 PANDEMIC
               REQUIRES AN EMERGENCY RESPONSE

           19.   We are in the midst of an unprecedented global health emergency. 11 On

March 11, 2020, the World Health Organization declared that the outbreak of

COVID-19 constituted a global pandemic. 12 Citing “deep[] concern[] both by the

alarming levels of spread and severity, and by the alarming levels of inaction,” it

called for countries to take “urgent and aggressive action.”13

           20.   The number of people infected by COVID-19 is growing

exponentially.14 On January 1, 2020, the first confirmed COVID-19 case was

diagnosed in the United States. 15 As of April 15, 2020, over half a million people



11
  See World Health Organization, Director-General Opening Remarks (Mar. 11,
2020), https://www.who.int/dg/speeches/detail/who-director-general-s-opening-
remarks-at-the-mediabriefing-on-covid-19---11-march-2020.
12
     Id.
13
  Id.; see also Coronavirus: COVID-19 Is Now Officially A Pandemic, WHO Says,
NPR (March 11, 2020), https://www.npr.org/sections/goatsandsoda/2020/03/11/
814474930/coronavirus-covid-19-is-now-officially-a-pandemic-who-says.
14
   The death toll in Italy, which began experiencing this epidemic about a week
earlier than the first diagnosed American case, saw a rise of 30% overnight in the
24 hours between March 5, 2020, and March 6, 2020 and a rise of 25% on March
15 alone—a day that killed 368 people in Italy. Crispian Balmer & Angelo
Amante, Italy coronavirus deaths near 200 after biggest daily jump, Reuters (Mar.
6, 2020), https://www.reuters.com/article/us-health-coronavirus-italy/italy-
coronavirus-deaths-near-200-after-biggest-daily-jump-idUSKBN20T2ML.
15
  Derrick Bryson Taylor, A Timeline of the Coronavirus, New York Times (Mar.
2020), https://www.nytimes.com/article/coronavirus-timeline.html (last visited
March 24, 2020).


                                            11
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20       PageID.12   Page 12 of 71




have been diagnosed with COVID-19 in the United States, with 22,252 deaths

confirmed. 16 Nationally, CDC projections indicate that over 200 million individuals

in the United States could be infected with COVID-19 over the course of the

epidemic without effective public health intervention,17 with as many as 2.2 million

deaths in the worst projections. 18

       21.   COVID-19 is highly contagious. The virus is thought to spread through

respiratory droplets or by touching a surface or object that has the virus on it.19

COVID-19 is thought to survive for three hours in the air in droplet form, up to

twenty-four hours on cardboard, up to two days on plastic, and up to three days on

steel.20

       22.   Infected people—who may be asymptomatic and not even know they




16
  Coronavirus 2019, Centers for Disease Control,
https://www.cdc.gov/coronavirus/2019-ncov/cases-in-us.html.
17
  James Glanz et al., Coronavirus Could Overwhelm U.S. without Urgent Action,
Estimates Say, N.Y. Times (Mar. 20, 2020), https://www.nytimes.com/interactive
/2020/03/20/us/coronavirus-model-us-outbreak.html.
18
  Holly Yan, More than 3,000 people in the US have died from coronavirus, CNN
(Mar. 31, 2020), https://www.cnn.com/2020/03/30/health/us-coronavirus-
updatesmonday/index.html.
19
  Coronavirus Factsheet, Centers for Disease Control (Mar. 3, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf.
20
  Neeltje van Doremalen et al., Aerosol and Surface Stability of SARS-CoV-2 as
Compared with SARS-CoV-1, NEW ENGLAND J. MEDICINE (March 17, 2020),
https://www.nejm.org/doi/full/10.1056/NEJMc2004973.


                                        12
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20      PageID.13    Page 13 of 71




are infected—can spread the disease even through indirect contact with others.21

Given that many people are asymptomatic transmitters and very few people have

been tested,22 the number of people diagnosed with COVID-19 reflects only a small

portion of those infected.23

      23.    Everyone is at risk of contracting the novel coronavirus disease, but

certain populations are at higher risk for severe illness from COVID-19. People of

any age with lung disease or other conditions like asthma, chronic liver or kidney

disease, diabetes, epilepsy, hypertension, compromised immune systems, blood

disorders, inherited metabolic disorders, stroke, and pregnancy face increased risk




21
  See, e.g., Marilynn Marchione/AP, Novel Coronavirus Can Live on Some
Surfaces for Up to 3 Days, New Tests Show TIME, (Mar. 11, 2020),
https://time.com/5801278/coronavirus-stays-on-surfaces-days-tests/; Cai J et al.,
Indirect virus transmission in cluster of COVID-19 cases, Wenzhou, China, 2020
Emerg Infect Dis. 6, 26 (2020), https://doi.org/10.3201/eid2606.200412.
22
  Roni Caryn Rabin, They Were Infected with the Coronavirus. They Never
Showed Signs, N.Y. Times (Feb. 26, 2020, updated Mar. 6, 2020),
https://www.nytimes.com/2020/02/26/health/coronavirus-asymptomatic.html; Aria
Bendix, A Person Can Carry And Transmit COVID-19 Without Showing
Symptoms, Scientists Confirm, Bus. Insider (Feb. 24, 2020),
https://www.sciencealert.com/researchers-confirmed-patients-can-transmit-the-
coronavirus-without-showing-symptoms.
23
  Melissa Healy, True Number of US Coronavirus Cases is Far Above Official
Tally, Scientists Say, L.A. Times (Mar. 10, 2020), https://www.msn.com/en-
us/health/medical/true-number-of-us-coronavirus-cases-is-far-above-official-tally-
scientists-say/ar-BB110qoA.


                                        13
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.14   Page 14 of 71




of serious COVID-19 disease.24 Older individuals also face greater chances of

serious illness or death from COVID-19.25 For people over the age of 50 or with

medical conditions that increase the risk of serious COVID-19 infection, symptoms

such as fever, coughing, and shortness of breath can be especially severe. 26

           24.   COVID-19 can severely damage lung tissue (sometimes leading to a

permanent loss of respiratory capacity), lead to acute respiratory distress syndrome,

affect cardiac functions (including the possibility of heart failure), and cause

widespread damage to other organs. 27          Emerging evidence also suggests that

COVID-19 can trigger an over-response in the immune system and further damage

the body’s tissues or organs, including permanent harm to the kidneys or neurologic

injury.28

           25.   The experiences of those infected with COVID-19 are “a lot more

24
  Ex. 4, Expert Decl. of Dr. Jonathan Golob ¶ 4, Dawson v. Asher, Case No. 2:20-
cv-00409-JLR-MAT, ECF Doc. 5 (D. Or. Mar. 16, 2020).
25
   Golob Decl. ¶ 3; Xianxian Zhao et al., Incidence, clinical characteristics and
prognostic factor of patients with COVID-19: a systematic review and meta-
analysis (Mar. 20, 2020), https://cutt.ly/etRAkmt.
26
  Golob Decl. ¶ 5; see also Ex. 5, Decl. of Dr. Carlos Franco Paredes, Fraihat v.
U.S. Immigration and Customs Enforcement, 5:19-cv-01546-JGB-SHK, ECF Doc.
81-12 (E.D. Cal., Mar. 24, 2020) (outlining the heightened risk of severe harm or
death for those populations deemed medically vulnerable to COVID-19, including
higher fatality rates, severe damage to organs and other capacities, and the need for
advanced support).
27
     Golob Decl. ¶ 7.
28
     Id.


                                          14
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20           PageID.15     Page 15 of 71




frightening” than the flu.29 The sensation of acute respiratory distress syndrome has

been compared to “essentially drowning in [one’s] own blood.” 30 Even relatively

young people with minimal health history can be “wiped out” by the virus, “like

they’ve been hit by a truck,” and people who are infected by the virus can “all of a

sudden” go into complete respiratory failure. 31

           26.   These complications can manifest at an alarming pace, and the required

levels of support can quickly exceed local health care resources. 32 Patients with

serious cases of COVID-19 will need advanced medical support requiring highly

specialized equipment that is in limited supply, such as ventilator or oxygenation

assistance, as well as an entire team of care providers that can include 1:1 nurse to

patient ratios, respiratory therapists, and intensive care physicians. 33

           27.   The current estimated incubation period is between 2 and 14 days.34

Approximately 20% of people infected experience life-threatening complications,


29
  Lizzie Presser, A Medical Worker Describes Terrifying Lung Failure From
COVID-19 — Even in His Young Patients, Propublica (Mar. 21, 2020),
https://www.propublica.org/article/a-medical-worker-describes--terrifying-lung-
failure-from-covid19-even-in-his-young-patients.
30
     Id.
31
     Id.
32
     Golob Decl. ¶ 6; Stern Decl. ¶ 11.
33
     Golob Decl. ¶¶ 5-6.
34
   Coronavirus Disease COVID-19 Symptoms, Centers for Disease Control (Feb.
29, 2020), https://www.cdc.gov/coronavirus/2019-ncov/about/symptoms.html.


                                            15
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20        PageID.16    Page 16 of 71




and, of those infected, between 1% and 3.4% die.35 According to recent estimates,

the fatality of people infected with the coronavirus is about ten times higher than a

severe seasonal influenza, even in advanced countries with highly effective health

care systems. 36 Patients who do not die from serious cases of COVID-19 may face

prolonged recovery periods, including extensive rehabilitation from neurologic

damage and loss of respiratory capacity.37

         28.   There is no vaccine, nor is there any known medication to prevent or

cure infection from the virus.38 Development of a vaccine is likely at least 12 months

away. 39

         29.   The only known effective measure to reduce the risk of severe illness

or death to individuals is to prevent them from being infected with the coronavirus

in the first place.40 Accordingly, officials and experts urge “social distancing”—


35
  Why Covid-19 is worse than the flu, in one chart, Vox (Mar. 18, 2020),
https://www.vox.com/science-and-health/2020/3/18/21184992/coronavirus-covid-
19-flu-comparison-chart.
36
  Betsy McKay, Coronavirus vs. Flu Which Virus is Deadlier, WALL ST. J. (Mar.
10, 2020), https://www.wsj.com/articles/coronavirus-vs-flu-which-virus-is-
deadlier-11583856879.
37
     Golob Decl. ¶ 4.
38
     Golob Decl. ¶ 8.
39
  Saralyn Cruickshank, Experts Discuss Covid-19 and Ways to Prevent Spread of
Disease, John Hopkins Mag. (Mar. 17, 2020), https://hub.jhu.edu/2020/03/17
/coronavirus-virology-vaccinesocial-distancing-update.
40
     Golob Decl. ¶ 8.


                                          16
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.17    Page 17 of 71




isolating oneself from other people at a minimum distance of six feet as much as

possible. 41 Dozens of the world’s experts on fighting epidemics agree that extreme

social distancing approximates the type of “total freeze” 42 to transmission that is

vital to halting and reversing the spread of COVID-19. Epidemiologists say that

“[i]f it were possible to wave a magic wand and make all Americans freeze in place

for 14 days while sitting six feet apart . . . the whole epidemic would sputter to a

halt.”43

           30.   For this reason, governors and mayors across the country are ordering

entire cities and states to “shelter in place” and “stay at home.” 44 Other federally

recommended precautions include frequent hand-washing, alcohol-based hand

sanitizers, and frequent cleaning and disinfecting of any surfaces touched by any



41
  Michigan Executive Order 2020-21, (Mar. 24, 2020)
https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-522626--,00.html;
See Saralyn Cruickshank, Experts Discuss Covid-19 and Ways to Prevent Spread
of Disease, John Hopkins Mag. (Mar. 17, 2020), https://hub.jhu.edu/2020/03/17
/coronavirus-virology-vaccine-social-distancing-update.
42
  Donald G. McNeil Jr., The Virus Can Be Stopped, but Only With Harsh Steps,
Experts Say, N.Y. Times (Mar. 22, 2020),
https://www.nytimes.com/2020/03/22/health/coronavirus-restrictions-us.html.
43
     Id.
44
   The governors of 42 states, as well as local officials of numerous counties in
most remaining states, have all ordered residents to “shelter in place” or stay at
home. See Which States and Cities Have Told Residents to Stay at Home, N.Y.
Times (April 7, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-
stay-at-home-order.html.


                                            17
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20        PageID.18    Page 18 of 71




person.45

     INCARCERATED PEOPLE AND CORRECTIONAL STAFF ARE AT
        HEIGHTENED RISK DURING THE COVID-19 PANDEMIC

        31.     Substantial epidemiological research “shows that mass incarceration

raises contagion rates for infectious disease—both for people in jails, and for the

community at large.” 46 During pandemics, jail facilities become “ticking time

bombs” as “[m]any people crowded together, often suffering from diseases that

weaken their immune systems, form a potential breeding ground and reservoir for

diseases.” 47

        32.     Indeed, Dr. Meyer has explained that “the risk posed by COVID-19 in

jails and prisons is significantly higher than in the community, both in terms of risk

of transmission, exposure, and harm to individuals who become infected.” 48 This is



45
   Steps to Prevent Illness, Centers for Disease Control, https://www.cdc.gov
/coronavirus/2019-ncov/about/prevention.html?CDC_AA_refVal=https%3A
%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fabout%2Fprevention-
treatment.html; see also Saralyn Cruickshank, Experts Discuss Covid-19 and Ways
to Prevent Spread of Disease, John Hopkins Mag. (Mar. 17, 2020),
https://hub.jhu.edu/2020/03/17/coronavirus-virology-vaccine-social-distancing-
update.
46
  Sandhya Kajeepeta & Seth J. Prins, Why Coronavirus in Jails Should Concern
All of Us, The Appeal (Mar. 24, 2020), https://theappeal.org/coronavirus-jails-
public-health/.
47
  See St. Louis Univ., Prisons Unprepared For Flu Pandemic, ScienceDaily
(2006), https://www.sciencedaily.com/releases/2006/09/060915012301.htm.
48
     Meyer Decl. ¶ 7.


                                          18
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.19    Page 19 of 71




due to a number of factors, including:

            a. The close proximity of individuals in those facilities;

            b. Their reduced ability to protect themselves through social

                distancing;

            c. The lack of necessary medical and hygiene supplies ranging from

                hot water, soap or hand sanitizer, to protective equipment;

            d. Ventilation systems that encourage the spread of airborne diseases;

            e. Difficulties quarantining individuals who become ill;

            f. The enhanced susceptibility of the population in jails and prisons

                due to chronic health conditions;

            g. The fact that incarcerated people, rather than professional cleaners,

                are often responsible for cleaning the facilities and are not given

                appropriate supplies;

            h. The fact that jails and prisons normally have to rely heavily on

                outside hospitals that will become unavailable during a pandemic,

                as well as the loss of both medical and correctional staff to illness.49


49
  See Meyer Decl. ¶¶ 7-19. “The pathway for transmission of pandemic influenza
between jails and the community is a two-way street. Jails process millions of
bookings per year. Infected individuals coming from the community may be
housed with healthy inmates and will come into contact with correctional officers,
which can spread infection throughout a facility.” Pandemic Influenza & Jail
Facilities & Populations, Am. J. of Pub. Health, October 2009; see also Dr. Anne


                                          19
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20           PageID.20   Page 20 of 71




      33.    Additional reasons for the increased risk of transmission and infection

include the constant cycling of people in and out of the jail (including staff)50 and

insufficient access to medical care within the jail itself.

      34.    And jail screening procedures are ineffective. COVID-19 poses a

particular threat to public health because a person can be asymptomatic yet spread

the disease to others. Most people do not show symptoms for two to fourteen days

while being contagious. Others never exhibit any symptoms at all. Thus, while

screening for fevers and other symptoms associated with COVID-19 may stop some

infected people from entering, it cannot catch many of those actively spreading the

virus. The drastic social distancing measures that have been imposed across the

country are designed exactly to combat this problem—staying at home, we are able

to limit our contact with other persons, even the asymptomatic. But every day,

numerous jail employees, working on multiple different shifts, travel into and out of

the jail. Any one of those employees can be asymptomatically carrying and

transmitting COVID-19, and the jail has no means of stopping this disease vector.

      35.    In Michigan, more than 40 state department of corrections staff have


Spaulding, Coronavirus and the Correctional Facility: for Correctional Staff
Leadership (Mar. 9, 2020), https://www.ncchc.org/filebin/news/COVID_for_CF
_Administrators_3.9.2020.pdf.
50
  See Peter Wagner & Emily Widra, No need to wait for pandemics: The public
health case for criminal justice reform, Prison Policy Initiative (Mar. 6, 2020),
https://www.prisonpolicy.org/blog/2020/03/06/pandemic.


                                           20
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20        PageID.21    Page 21 of 71




contracted COVID-19, and an additional 150 staff have self-quarantined due to

possible exposure. 51 On April 2, 2020, Andy Potter, executive director of the

Michigan Corrections Organization, and Brian Dawe, executive director of the

American Correctional Officer Intelligence Network, sent a letter to the National

Governors Association, describing the dire impact of COVID-19 on correctional

officers and staff52: “[O]fficers in Michigan, New York and New Jersey have died

from COVID-19. They will not be the last. Hundreds more across the nation have

tested positive and thousands face quarantine. Inmates in our custody are dying as a

result of this virus.” The letter also referenced a survey of over 750 correctional

officers and staff about the ways in which the COVID-19 virus is impacting prisons,

jails, and juvenile detention facilities, in which almost 60% of respondents said that

COVID-19-related hazards inside their facility remain unaddressed. 53 Correctional

officials around the country agree that particular care must be taken to stop the

spread of COVID-19 within the nation’s jails. Leann Bertsch, the Director of the




51
  Jameson Cook, Michigan prison guards concerned about dangers of COVID-19,
Macomb Daily (Apr. 5, 2020), https://www.macombdaily.com/news/coronavirus
/michigan-prison-guards-concerned-about-dangers-of-covid-19/article_1e6c27f6-
7604-11ea-a444-43bddcfab230.html.
52
  Letter from One Voice and ACOIN to National Governors Association (Apr. 2,
2020), https://drive.google.com/file/d/13euHXAPbSyVo1vkG9k1x7ymJCl
_UJhTc/view.
53
     Id.


                                         21
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.22    Page 22 of 71




North Dakota Department of Corrections and Rehabilitation, concluded that

“ignoring the health of those living and working inside the walls of our nation’s

correctional facilities poses a grave threat to us all” and that “putting public health

first is the best, and only, way to effectively achieve [a department of correction’s]

public safety mission during the COVID-19 pandemic.” 54

           36.   The guidance from the Centers for Disease Control and Prevention

(CDC) for correctional and detention facilities, including local jails, was published

on March 30, 2020.55 The guidance acknowledges that incarcerated people are

forced to exist “within congregate environments” that “heighten[] the potential for

COVID-19 to spread once introduced,” especially given the impossibility of social

distancing within correctional facilities. It recognizes the “many opportunities for

COVID-19 to be introduced into a correctional or detention facility” including “daily

staff ingress and egress” as well as “high turnover” of “admit[ted] new entrants.”56

In light of these concerns, the guidance recommends that the correctional facility:


54
  Brie Williams and Leanne Bertsch, A public health doctor and head of
corrections agree: we must immediately release people from jails and prisons, The
Appeal (Mar. 27, 2020), https://theappeal.org/a-public-health-doctor-and-head-of-
corrections-agree-we-mustimmediately-release-people-from-jails-and-prisons/.
55
  Ex. 6, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-
19) in Correctional and Detention Facilities, Centers for Disease Control and
Prevention (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/community/correction-detention/guidancecorrectional-detention.html.
56
     Id.


                                          22
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20     PageID.23    Page 23 of 71




        a. Post signage throughout the facility communicating COVID-19
           symptoms and hand hygiene instructions, ensure such signage is
           understandable for non-English speaking people as well as those with
           low literacy, and provide clear information about the presence of
           COVID-19 cases within a facility and the need to increase social
           distancing and maintain hygiene precautions;

        b. Ensure sufficient stocks of hygiene and cleaning supplies, including
           tissues; liquid soap where possible; hand drying supplies; alcohol-based
           hand sanitizer; cleaning supplies effective against the coronavirus; and
           recommended personal protective equipment like face masks,
           disposable medical gloves, and N95 respirators;

        c. Provide incarcerated people no-cost access to soap (providing liquid
           soap where possible), running water, hand drying machines or
           disposable paper towels for hand washing, and tissues (providing no-
           touch trash receptacles for disposal);

        d. Consider relaxing restrictions on allowing alcohol-based hand sanitizer
           where security concerns allow;

        e. Provide a no-cost supply of soap sufficient to allow frequent hand
           washing, providing liquid soap where possible;

        f. Suspend co-pays for incarcerated people seeking medical evaluation for
           respiratory symptoms;

        g. Even if COVID-19 cases have not been identified locally or inside,
           implement “intensified cleaning and disinfecting procedures” that clean
           and disinfect high-touch surfaces and objects “[s]everal times per day,”
           and ensure adequate supplies to support intensified cleaning and
           disinfection practices”;

        h. Perform pre-intake screening and temperature checks for all new
           entrants

        i. If an individual has symptoms of COVID-19 (fever, cough, shortness
           of breath), require the individual to wear a face mask and place her
           under medical isolation;



                                       23
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20            PageID.24   Page 24 of 71




               j. Implement social distancing strategies to increase the physical space
                  between incarcerated people, ideally a distance of six feet “regardless
                  of the presence of symptoms”; and
               k. Implement daily temperature checks in housing units where COVID-
                  19 cases have been identified.
         37.      According to correctional health expert Dr. Marc Stern, this guidance

sets out only minimum standards and fails to address the need for downsizing when

necessary to ensure that social distancing can be maintained in the jail

environment.57

         38.      The global path of the virus confirms that jails and prisons are

epicenters for transmission. Approximately one month into the pandemic in the

province of Hubei, China, over half of reported COVID-19 cases were from jails.58

In South Korea, which has had tremendous success in slowing and stopping the

spread of the virus, “the single largest COVID-19 outbreak and mortality cluster was

from the Daenam Prison Hospital, where 101 inmates were infected and seven

died.”59



57
     Stern Decl. ¶¶ 9–10.
58
   Zi Yang, Cracks in the System: COVID-19 in Chinese Prisons, Diplomat (Mar.
9, 2020), https://thediplomat.com/2020/03/cracks-in-the-system-covid-19-in-
chinese-prisons/.
59
  Nancy Gertner & John Reinstein, Compassionate Release Now for Prisoners
Vulnerable to the Coronavirus, Boston Globe (Mar. 23, 2020),
https://www.bostonglobe.com/2020/03/23/opinion/compassionate-release-now-
prisoners-vulnerable-coronavirus/.


                                              24
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20          PageID.25    Page 25 of 71




       39.    The coronavirus has already started to spread inside other prisons, jails,

and detention centers in the United States. Experts predict that a mass contagion is

only a matter of time and that “[a]ll prisons and jails should anticipate that the

coronavirus will enter their facility.” 60

       40.    Once the virus enters a jail or prison, the infection rate has been known

to be much higher than in the broader community. In New York City, for example,

the COVID-19 infection rate in the city’s jails is eight times higher than the rest of

the city, which already sits at one of the highest rates in the world.61 The first case

of COVID-19 on Rikers Island, New York City’s largest jail complex, was

confirmed on March 18, 2020. 62 In New York City, less than a month from the

detection of the first case at Riker’s Island, 334 incarcerated people and 627 jail staff




60
  Evelyn Cheng & Huileng Tan, China Says More than 500 Cases of the New
Coronavirus Stemmed from Prisons, CNBC, (Feb. 20, 2020),
https://www.cnbc.com/2020/02/21/coronavirus-china-says-twoprisons-reported-
nearly-250-cases.html (quoting Tyler Winkelman, co-director of the Health,
Homelessness, and Criminal Justice Lab at the Hennepin Healthcare Research
Institute in Minneapolis).
61
  COVID-19 Infection Tracking in NYC Jails, The Legal Aid Society NYC (last
visited Mar. 28, 2020), https://www.legalaidnyc.org/covid-19-infection-tracking-
in-nyc-jails/.
62
  21 Inmates, 17 Employees Test Positive for COVID-19 on Rikers Island:
Officials, NBC New York (Mar. 22, 2020),
https://www.nbcnewyork.com/news/coronavirus/21-inmates17-employees-test-
positive-for-covid-19-on-rikers-island-officials/2338242/.


                                             25
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20                         PageID.26       Page 26 of 71




have tested positive63; two jail officers have died; and more than 800 incarcerated

people were held in isolation or quarantined. 64 The dramatic outbreak of COVID-

19 in the Cook County Jail is also illustrative—126 staff and 298 detainees have

tested positive for COVID-19 and nurses at Cook County’s Stroger Hospital have

warned that the virus is a “growing beast” that threatens not only staff and people

behind bars but all of Cook County. 65 An entire unit at Stroger Hospital has been

converted into a space for treating COVID-19 cases from the Cook County jail, and

the unit is rapidly reaching maximum capacity.66

           41.   An equally gruesome pattern is already devastating Michigan’s carceral

system. 67 In one Michigan prison alone, 10% of all incarcerated people have tested



63
  Jennifer Bisram, Exclusive: NYC DOC commissioner addresses COVID-19
concerns on Rikers Island, PIX 11 (Apr. 14, 2020),
https://www.pix11.com/news/coronavirus/exclusive-nyc-doc-commissioner-
addresses-covid-19-concerns-on-rikers-island
64
   Jay Ransom and Alan Feuer, ‘We’re Left for Dead’: Fears of Virus Catastrophe
at Rikers Jail, N.Y. Times (Last updated: Mar. 31, 2020),
https://www.nytimes.com/2020/03/30/nyregion/coronavirus-rikers-nyc-jail.html.
65
  Shannon Heffernan, Nurses Warn COVID-19 Cases At Cook County Jail Aren’t
Just Staying Behind Bars, WBEZ, Chicago’s NPR (Apr. 11, 2020),
https://www.wbez.org/stories/nurses-warn-covid-19-cases-at-cook-county-jail-
arent-just-staying-behind-bars/44cc1e46-693b-44cc-8a5a-347737966185.
66
     Id.
67
  See Angie Jackson & Kristi Tanner, Infection Rate at Michigan Prison Exceeds
New York, Chicago Hot Spots, Detroit Free Press (Apr. 15, 2020),
https://www.freep.com/story/news/local/michigan/2020/04/16/infection-rate-michigan-prison-exceeds-new-york-
chicago-jail-hotspots/2987935001/.



                                                     26
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.27    Page 27 of 71




positive for COVID-19, and 9 prisoners have already died statewide.68 As of April

15, there were 454 confirmed cases among people detained in Michigan’s prisons,

an increase of almost 200 cases from a week prior.69 And 175 prison staff also had

confirmed cases on April 15.        There have also been numerous outbreaks in

Michigan’s jails, including in all three counties in the Detroit metropolitan area.70

           42.   For this reason, medical and public health experts have urged

emergency action to fight the spread of COVID-19 in jails and other carceral

facilities, including decarceration, improved access to medical care, and compliance

with CDC guidelines. 71 And the World Health Organization has declared that no

68
     Id.
69
  See Mich. Dep’t of Corrections, Total Confirmed Prisoner and Staff Cases to
Date (last checked Apr. 15, 2020), https://medium.com/@MichiganDOC/mdoc-
takes-steps-to-prevent-spread-of-coronavirus-covid-19-250f43144337; see also
Egan & Jackson, Coronavirus Spreads to 4 More Michigan Prisons As Concerns
Mount, Detroit Free Press (April 10, 2020), https://www.freep.com/story/news/
local/michigan/2020/04/10/coronavirus-covid-19-spreads-michigan-
prisons/5133558002/.
70
  See Ross Jones, Michigan Prisons and Jails See COVID-19 Cases Rise, WXYZ
Channel 7 News (Apr. 3, 2007), https://www.wxyz.com/news/local-
news/investigations/michigan-prisons-and-jails-see-covid-19-cases-rise.
71
  See, e.g., Ex. 7, Brad Lander, Doctors in NYC Hospitals, Jails, and Shelters Call
on the City to Take More Aggressive Action to Combat the Spread of Coronavirus,
Medium (Mar. 12, 2020), https://medium.com/@bradlander/doctors-in-nyc-
hospitals-jails-and-shelters-call-on-the-city-totake-more-aggressive-action-to-
fb75f0b131c2; Ex. 8, Letter from Johns Hopkins faculty to Governor Hogan, Mar.
25, 2020, https://bioethics.jhu.edu/wp-content/uploads/2019/10/JohnsHopkins-
faculty-letter-on-COVID-19-jails-and-prisons.pdf; Stern Decl. ¶ 11; Ex. 9, Decl. of
Dr. Ranit Mishori ¶ 46, Coreas v. Bounds, et al., No. 8:20-cv-00780, ECF Doc. 2-3


                                          27
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20       PageID.28    Page 28 of 71




government should end a “shelter in place” or lockdown procedure until “hot spot

risks are minimized in vulnerable places,” which includes jails and prisons.72

Medical experts explain that the need for action is urgent given that “[t]he window

of opportunity is rapidly narrowing for mitigation of COVID-19”—outbreaks are

measured “in a matter of days, not weeks,” with this type of novel virus.73

         43.   Numerous public health experts, including Plaintiffs’ expert Dr. Marc

Stern, 74 Dr. Gregg Gonsalves, 75 Ross MacDonald,76 Dr. Oluwadamilola T. Oladeru




(D. Md. Mar. 24, 2020); Ex. 10, Decl. of Robert B. Greifinger ¶ 13, Dawson v.
Asher, Case No. 2:20-cv-00409-JLR-MAT, ECF Doc. 4 (D. Or., Mar. 16, 2020).
72
  Bill Chappell, WHO Sets 6 Conditions For Ending a Lockdown, NPR (Apr. 15,
2020), https://www.npr.org/sections/goatsandsoda/2020/04/15/834021103/who-
sets-6-conditions-for-ending-a-coronavirus-lockdown?utm_source=facebook.com
&utm_campaign=npr&utm_medium=social&utm_term=nprnews&fbclid=IwAR34
AVrfEfUkggt7aI2W_apYjtIK8XKObFnQkFNfAtsn9iWFLPj7VMnAfWU.
73
     Mishori Decl. ¶ 46.
74
     Stern Decl. ¶ 11.
 Kelan Lyons, Elderly Prison Population Vulnerable to Potential Coronavirus
75

Outbreak, Connecticut Mirror (March 11, 2020), https://cutt.ly/BtRSxCF.
76
   Craig McCarthy and Natalie Musumeci, Top Rikers Doctor: Coronavirus ‘Storm
is Coming,’ N.Y. Post (Mar. 19, 2020), https://cutt.ly/ptRSnVo.


                                          28
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.29     Page 29 of 71




and Adam Beckman, 77 Dr. Anne Spaulding,78 Homer Venters,79 and Josiah Rich80

have all strongly cautioned that people booked into and held in jails are likely to face

serious, even grave, harm due to the outbreak of COVID-19.

         44.   According to Dr. Stern, “taking immediate and concerted efforts to

implement preventive steps, as well as reducing the population to the lowest number

possible prioritizing those who are elderly or have underlying medical conditions

defined by the CDC, will increase public safety via reducing public health risk.” 81

         45.   Given this urgency, jails and prisons nationwide have released people

with the aim of preventing community outbreaks of severe illness and death from

COVID-19. States and counties that have released people from incarceration in

response to the COVID-19 crisis include, but are not limited to: Los Angeles County,




77
  Oluwadamilola T. Oladeru et al., What COVID-19 Means for America’s
Incarcerated Population – and How to Ensure It’s Not Left Behind (Mar. 10,
2020), https://cutt.ly/QtRSYNA.
78
  Anne C. Spaulding, MD MPDH, Coronavirus COVID-19 and the Correctional
Jail, Emory Center for the Health of Incarcerated Persons (Mar. 9, 2020).
 Madison Pauly, To Arrest the Spread of Coronavirus, Arrest Fewer People,
79

Mother Jones (March 12, 2020), https://cutt.ly/jtRSPnk.
80
  Amanda Holpuch, Calls Mount to Free Low-risk US Inmates to Curb
Coronavirus Impact on Prisons, The Guardian (Mar. 13, 2020),
https://cutt.ly/itRSDNH.
81
     Stern Decl. ¶ 13.


                                          29
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20      PageID.30   Page 30 of 71




California (1,700 people);82 New York (more than 1,100 people); 83 New Jersey

(1,000 people); 84 and Cuyahoga County, Ohio (approx. 600 people),85 among others.

      46.   Internationally, governments have also responded to the threat posed

by COVID-19 by releasing people from incarceration. In Iran, more than 80,000

people were temporarily released from prison to protect them and to protect the

community from propagation of an outbreak. 86 In Ethiopia, more than 4,000 people

were pardoned and released from incarceration to help prevent the spread of




82
  LA County Releases 1,700 Inmates to Reduce Jail Population Due to
Coronavirus, NBC Los Angeles (Mar. 24, 2020),
https://www.nbclosangeles.com/news/local/la-county-releases-1700inmates-to-
reduce-jail-population-due-to-coronavirus/2334809/.
83
  Brendan Lyons, NY to release 1,100 parole violators as coronavirus spreads,
Times Union (Mar. 27, 2020), https://www.timesunion.com/news/article/Deaths-
surge-again-in-New-Yorkfrom-coronavirus-15160973.php.
84
  1,000 Inmates Will Be Released From N.J. Jails to Curb Coronavirus Risk, N.Y.
Times (Mar. 23, 2020), https://www.nytimes.com/2020/03/23/nyregion
/coronavirus-nj-inmates-release.html.
85
  Scott Noll, Cuyahoga County Jail releases hundreds of low-level offenders to
prepare for coronavirus pandemic, News 5 Cleveland (Mar. 20, 2020),
https://www.news5cleveland.com/news/local-news/oh-cuyahoga/cuyahoga-
county-jail-releaseshundreds-of-low-level-offenders-to-prepare-for-coronavirus-
pandemic.
86
  Parisa Hafezi, Iran Temporarily Frees 85,000 From Jail Including Political
Prisoners, Reuters (Mar. 17, 2020), https://www.reuters.com/article/us-health-
coronavirus-iran-prisoners/iran-temporarily-frees-85000-from-jail-including-
political-prisoners-amid-coronavirus-idUSKBN21410M.


                                        30
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20        PageID.31   Page 31 of 71




COVID-19.87

      47.    States and other local jurisdictions have also made changes to existing

carceral policies in response to the COVID-19 pandemic, including eliminating

medical co-pays for incarcerated people and waiving fees for phone calls and video

communication.88 Others have required facilities to distribute and make available

sanitation supplies and hand sanitizer to everyone who is incarcerated, arranged for

the immediate evaluation and treatment of anyone with symptoms, and enacted

screening procedures for everyone who enters the jail or prison. 89

      48.    Over the past two weeks, multiple courts have also acknowledged the

severe and urgent threats posed by COVID-19 and have accordingly ordered the

release of detained and incarcerated persons. 90

87
  Bukola Adebayo, Ethiopia pardons more than 4,000 prisoners to help prevent
coronavirus spread, CNN (Mar. 26, 2020),
https://www.cnn.com/2020/03/26/africa/ethiopia-pardons-4000-prisoners-over-
coronavirus/index.html.
88
  Responses to the COVID-19 Pandemic, Prison Policy (Mar. 27, 2020),
https://www.prisonpolicy.org/virus/virusresponse.html.
89
  See, e.g., Preparedness and Response Plan 5-8, Indiana Dep’t of Correction
(2020), https://www.in.gov/idoc/files/IDOC%20Pandemic%20Response
%20Plan%203-3-2020.pdf#response%20plan.
90
  See, e.g., Castillo et al. v. Barr, 5:20-cv-00605, ECF Doc. 32 (C.D. Cal. Mar. 27,
2020) (ordering petitioners be released from immigration detention in light of
COVID-19 and noting “the risk of infection in immigration detention facilities –
and jails – is particularly high”); USA v. Garlock., No. 18 Cr 00418, 2020 WL
1439980, at *1 (N.D. Cal. Mar. 25, 2020) (ordering, sua sponte, extension of
convicted defendant’s surrender date and noting “[b]y now it almost goes without


                                          31
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20      PageID.32    Page 32 of 71




 THE COVID-19 PANDEMIC HAS REACHED OAKLAND COUNTY AND
  SWIFT ACTION IS NEEDED TO PREVENT A MASS OUTBREAK IN
                         THE JAIL

      49.   With over 27,000 confirmed cases of COVID-19,91 the state of

Michigan now ranks third in the country for COVID-19 related deaths trailing

behind New York and New Jersey.92 Oakland County has the second highest

number of COVID-19 cases in the state. As of April 16, 2020, over 5,000 people

have been diagnosed with COVID-19 in Oakland County, with 392 deaths




saying that we should not be adding to the prison population during the COVID-19
pandemic if it can be avoided”); Xochihua-Jaimes v. Barr, No. 18-71460 (9th Cir.
Mar. 24, 2020) (ordering, sua sponte, that petitioner be immediately released from
immigration detention “[i]n light of the rapidly escalating public health crisis”
related to COVID-19 that”public health authorities predict will especially impact
immigration detention centers”); U.S. v. Stephens, 15 Cr. 95 (AJN), 2020 WL
1295155 (S.D.N.Y. Mar. 19, 2020) (granting motion for reconsideration of
defendant’s bail conditions and releasing him from jail to home confinement,
explaining that “the unprecedented and extraordinarily dangerous nature of the
COVID-19 pandemic has become apparent” and that “inmates may be at a
heightened risk of contracting COVID-19 should an outbreak develop”); In re.
Extradition of Alejandro Toledo Manrique, 2020 WL 1307109, (N.D. Cal. March
19, 2020) (ordering release on bond despite government assertions that facility has
preparedness plan in place and no cases have been confirmed).
91
  Coronavirus Daily Counts, Michigan.Gov (Apr. 15, 2020),
https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173_99207---
,00.html.
92
  Bobby Allyn, After Surge In Cases, Michigan Now 3rd In Country For
Coronavirus Deaths, NPR (Mar. 31, 2020),
https://www.npr.org/sections/coronavirus-live-
updates/2020/03/31/824738996/after-surge-in-cases-michigan-now-3rd-in-
country-for-coronavirus-deaths.


                                        32
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20       PageID.33   Page 33 of 71




confirmed. 93

      50.       The Governor of Michigan declared a state of emergency on March 10,

2020, after two positive cases of COVID-19 were confirmed in Michigan—one in

Oakland County and the other in Wayne County.94 On March 13, 2020, Oakland

County Executive David Coulter declared a local state of emergency as a response

to the threat posed by COVID-19. In the emergency order, county health officer

Leigh-Anne Stafford cautioned that the “best way to prevent infection is to avoid

being exposed to the virus.” 95

      51.       On March 15, 2020, the Michigan Supreme Court issued

Administrative Order 2020-1 instructing all trial courts in Michigan to take all

“reasonable measures to avoid exposing participants in court proceedings, court

employees, and the general public to the COVID-19 virus.” The order further

instructs courts to reduce jail populations by “tak[ing] into careful consideration




93
  Coronavirus, Michigan.Gov, https://www.michigan.gov/coronavirus/0,9753,7-
406-98163_98173---,00.html.
94
 Michigan Executive Order No. 2020-04 Declaration of State of Emergency,
(Mar. 10, 2020), https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-
521576--,00.html.
95
  County Executive Coulter Continues Public Health Preparedness and Activates
Emergency Operations Center for Coronavirus Efforts, Oakland County News
Release (Mar. 11, 2020), https://www.oakgov.com/health/news/Documents/Press
%20Releases/031020%20DRAFT%20COVID-
19%20partial%20EOC%20HC%20+%20OCHD%20team.pdf.


                                          33
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20          PageID.34   Page 34 of 71




public health factors arising out of the present state of emergency” in making bond

determinations and determining conditions or probation.

      52.    On March 16, 2020, Oakland County issued another order to reduce the

occupancy load at county establishments, entertainment venues, and fitness centers

by 50%, and county health officer Stafford reemphasized that “social distancing is

vital” to keep residents healthy and “stop the spread of illness.” 96

      53.    On March 23, 2020, Governor Whitmer issued a statewide stay-at-

home order and ordered all non-essential businesses to close to bolster efforts to

fight the ongoing COVID-19 outbreak. 97

      54.    On March 26, 2020, Michigan Supreme Court Chief Justice Bridget M.

McCormack and Sheriff Matt Saxton, Executive Director of the Michigan Sheriffs’

Association, issued a joint statement urging Judges and Sheriffs “to reduce and

suspend jail sentences for people who do not pose a public safety risk” and “release

far more people on their own recognizance as they await their day in court,”

emphasizing that “[f]ollowing this advice WILL SAVE LIVES” during this global


96
  Emergency Order For Control Of Pandemic, Oakland County News Release
(Mar. 14, 2020), https://www.oakgov.com/Documents/News/Emergency
%20Order%20for%20Coronavirus%20Pandemic%20food%20service%20establish
ments%20%203.14.20.pdf
97
  Michigan Executive Order No. 2020-21 Temporary requirement to suspend
activities that are not necessary to sustain or protect life (Mar. 23, 2020),
https://content.govdelivery.com/attachments/MIEOG/2020/03/23/file_attachments/
1408152/EO%202020-21%20Stay%20Home,%20Stay%20Safe.pdf


                                           34
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20        PageID.35   Page 35 of 71




pandemic.98

      55.     On March 29, 2020, Governor Whitmer issued Executive Order 2020-

29 99, underscoring the life-or-death threat that the COVID-19 pandemic poses to

people incarcerated in county jails throughout Michigan, as well as to jail staff and

the community at large. The order detailed necessary protocols that the Michigan

Department of Corrections, county jails, local lockups, and juvenile detention

centers must implement to reduce exposure risks to the virus. These protocols

include:

              a. “Screening all persons arriving at or departing from a facility,

                 including staff, incarcerated persons, vendors, and any other person

                 entering the facility, in a manner consistent with guidelines issued

                 by the Centers for Disease Control and Prevention (‘CDC’). Such

                 screening includes a temperature reading and obtaining information

                 about travel and any contact with persons under investigation for



98
  Michigan Court News Release (Mar. 26, 2020), https://courts.michigan.gov
/News-Events/press_releases/Documents/CJ%20and%20MSA%20Joint
%20Statement%20draft%202%20(003).pdf.
99
  Ex. 11, Michigan Executive Order No. 2020-29 Temporary COVID-19 protocols
for entry into Michigan Department of Corrections facilities and transfers to and
from Department custody; temporary recommended COVID-19 protocols and
enhanced early-release authorization for county jails, local lockups, and juvenile
detention centers Declaration of State of Emergency (Mar. 29, 2020),
https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-523422--,00.html.


                                         35
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20      PageID.36     Page 36 of 71




              COVID-19 infection.”;

           b. “Restricting all visits, except for attorney-related visits, and

              conducting those visits without physical contact to the extent

              feasible.”;

           c. “Limiting off-site appointments except for urgent or emergency

              medical treatment”;

           d. “Developing and implementing protocols for incarcerated persons

              who display symptoms of COVID-19, including methods for

              evaluation and processes for testing, notification of the Department

              of Health and Human Services (“DHHS”), and isolation during

              testing, while awaiting test results, and in the event of positive test

              results. These protocols should be developed in consultation with

              local public health departments.”;

           e. “Notifying DHHS of any suspected case that meets the criteria for

              COVID-19 through communication with the applicable local public

              health department.”;

           f. “Providing, to the fullest extent possible, appropriate personal

              protective equipment to all staff as recommended by the CDC.”;

           g. “Conducting stringent cleaning of all areas and surfaces, including

              frequently touched surfaces (such as doorknobs, handles, light



                                       36
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20           PageID.37   Page 37 of 71




                  switches, keyboards, etc.), on a regular and ongoing basis.”;

               h. “Ensuring access to personal hygiene products for incarcerated

                  persons and correctional staff, including soap and water sufficient

                  for regular handwashing.”;

               i. “Ensuring that protective laundering protocols are in place.”;

               j. “Posting signage and continually educating on the importance of

                  social distancing, handwashing, and personal hygiene.”;

               k. “Practicing social distancing in all programs and classrooms—

                  meaning a distance of at least six feet between people in any

                  meeting, classroom, or other group.”; and

               l. “Minimizing crowding, including interactions of groups of 10 or

                  more people, which may include scheduling more times for meal

                  and recreation to reduce person-to-person contact.”

         56.   Many of the measures listed in the Governor’s Executive Order have

not been implemented at the Jail.100

         57.   Indeed, the Jail has failed to cooperate with courts and attorneys on

common-sense measures to reduce incarceration rates. In particular, the Jail has

refused to facilitate providing attorneys to newly arrested arrestees at their




100
      https://www.oakgov.com/sheriff/Corrections-Courts/jail/Pages/default.aspx.


                                           37
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.38     Page 38 of 71




arraignment.     The standards promulgated by the Michigan Indigent Defense

Commission (MIDC), as well as the Sixth Amendment, require that defendants be

represented at their arraignments. Since the crisis, Defendants have refused to

cooperate with the MIDC and with Oakland County courts to facilitate appearances

of defense attorneys at arraignments. As a result, new arrestees face a heightened

risk of being unjustly detained in the Jail under the conditions described herein

because of being denied access to counsel at their arraignment. No other Jail in

Michigan has exhibited similar unwillingness to provide counsel at arraignments

during the crisis.

      58.      Executive Order 2020-29 also suspends the capacity and procedural

requirements of Michigan’s County Jail Overcrowding Act (“JOA”), thus

empowering sheriffs and courts to swiftly but safely take bold and urgent steps to

dramatically reduce jail populations to alleviate these risks. On March 31, 2020, the

ACLU of Michigan and the State Appellate Defender Office sent letters to every

chief judge and sheriff in the state, including Defendant Bouchard, outlining the

specific measures that sheriffs and courts can now take to further reduce jail

populations under the JOA, as modified by Executive Order 2020-29, while

maintaining public safety. 101 The letter called, inter alia, for 1) the release of pre-


101
   Ex 12, Letter from ACLU to Chief Judges, Mar. 31, 2020,
https://www.aclumich.org/sites/default/files/field_documents/aclu_letter_to_judges


                                          38
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20           PageID.39   Page 39 of 71




trial detainees on a personal bond; 2) the release of prisoners who have served 85%

of their sentences; 3) the reduction or suspension of sentences for other prisoners;

and 4) a moratorium on detaining new people in the jails in order to reduce the risk

of fatal COVID-19 outbreaks in the jails. Neither Defendant Bouchard nor the

Oakland County Circuit Court have taken full advantage of the powers now available

to them to reduce the jail population under the JOA.

      59.    On April 1, 2020, the Michigan Joint Task Force on Jail and Pretrial

Incarceration issued a press release highlighting the gravity of a potential outbreak

in county jails: “As high traffic institutions characterized by relatively confined

spaces, the threat of COVID-19 is particularly acute in our county jails. Individuals

in jail, including law enforcement and correctional officers, are at an elevated risk

of being exposed to the virus and spreading it to others through inadequate social

distancing.” The Task Force urged “justice system decision makers to continue

taking all necessary actions to keep our communities safe through arrest alternatives,

de-incarceration as appropriate, and social distancing.”102



_re_gov_executive_order.pdf; Ex 13, Letter from ACLU to Sheriffs, Mar. 31, 2020
https://www.aclumich.org/sites/default/files/field_documents/aclu_letter_to_mi_sh
eriffs_re_gov_executive_order.pdf
102
   Michigan Joint Task Force on Jail and Pretrial Incarceration, Jail Population
Reduction to Curb the Spread of COVID-19 (Apr. 1, 2020),
https://courts.michigan.gov/News-Events/press_releases/Documents/Jails%20Task
%20Force%20press%20release%20on%20COVID-19_FINAL.pdf


                                         39
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20        PageID.40    Page 40 of 71




      60.    Yet, despite the urgent calls to reduce jail populations, Defendants have

failed to take sufficient steps to reduce the population at the Jail to a safe number.

To the contrary, as of April 3, 2020, public reports stated that only 60 people had

been approved for early release from the Jail and that the only people even being

considered for release were people with an underlying health condition or a bond of

less than $1,000.103 Further, Defendants remain woefully unprepared and incapable

of taking necessary precautions to protect the people currently confined in the Jail

against this unprecedented, life-threatening public health crisis

      61.    Alarmingly, Michigan’s coronavirus case count is doubling every three

days,104 and Governor Whitmer confirmed during a press conference on April 6,

2020, that the state is nowhere close to hitting the apex of the COVID-19

pandemic.105 Hospitals in Southeast Michigan are already suffering and struggling




103
   Aileen Wingblad, 6 inmates at Oakland County Jail have COVID-19, Oakland
Press (Apr. 3, 2020), https://www.theoaklandpress.com/news/coronavirus/6-
inmates-at-oakland-county-jail-have-covid-19/article_a1fe7b48-75df-11ea-ae6b-
233d4bf6a9fe.html.
104
   Kristen Jordan Shamus and Kristi Tanner, ‘Southeast Michigan is burning’:
Michigan’s coronavirus case count doubles every 3 days, Detroit Free Press (Mar.
29, 2020), https://www.freep.com/in-depth/news/local/michigan/2020/03/28
/michigan-coronavirus-surge-covid-19-case-count/2898574001/.
105
   Courtney Vinopal, WATCH: Michigan Gov. Gretchen Whitmer gives
coronavirus update, PBS (Apr. 6, 2020), https://www.pbs.org/newshour
/health/watch-live-michigan-gov-gretchen-whitmer-gives-coronavirus-update.


                                          40
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20       PageID.41    Page 41 of 71




to keep up with the rush of COVID-19 related patients.106 The state’s chief medical

officer, Dr. Joneigh Khaldun, declared during the conference that state hospitals are

overwhelmed because there are no signs that the rate of infection is slowing down.107

A mass outbreak at the Jail would further cripple the already fragile healthcare

system in Michigan. As early as March 23, Oakland County Executive David

Coulter was already warning that he was hearing from all of Oakland County’s

hospitals that they were “already at a critical point” and that “this is going to get

worse before it gets better.”108 And, just yesterday, the grisly news was reported

that the County is scouting out ice rinks to store the bodies of the dead because of

the potentially excessive number of fatalities that could occur in the upcoming weeks

in the county’s hospitals.109




106
   See, e.g., Kristen Jordan Shamus & Darcie Moran, Nurses Protest Conditions at
Detroit’s Sinai-Grace, Said They Were Told to Leave, Detroit Free Press (Apr. 6,
2020), https://www.freep.com/story/news/health/2020/04/06/detroit-dmc-sinai-
grace-nurses/2953385001/?utm_source=oembed&utm_medium=onsite
&utm_campaign=storylines&utm_content=news&utm_term=4566614002.
107
      Id.
  Robin Erb, Alarm Grows as Michigan Hospitals Begin to Fill with Coronavirus
108

Cases, Bridge (Mar. 23, 2020), https://www.bridgemi.com/michigan-health-
watch/alarm-grows-michigan-hospitals-begin-fill-coronavirus-cases.
109
   Jennifer Dixon, Oakland County Scouts Ice Rinks to Potentially Store Bodies in
’Last Resort’ Scenario, Detroit Free Press (Apr. 14, 2020),
https://www.freep.com/story/news/local/2020/04/15/coronavirus-oakland-ice-
rinks-bodies/5137771002/.


                                         41
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.42     Page 42 of 71




  DEFENDANTS’ RESPONSES TO THE COVID-19 PANDEMIC ARE
 CONSTITUTIONALLY DEFICIENT AND PLACE THE PEOPLE IN ITS
             CUSTODY AT HEIGHTENED RISK

      62.    All people incarcerated in the Jail face a significant risk of exposure to

COVID-19. Defendants are well aware of the heightened threat of COVID-19 in the

jails—the CDC, the Governor, medical experts, and various advocates have already

alerted them of this risk as well as the preventive measures needed to protect against

the further spread of COVID-19.

      63.    Currently in the Jail, people are forced to sleep in bunks that are one to

three feet apart, and sometimes on a concrete floor right next to others, as in the case

of Plaintiffs Lee and J. Cameron. People are also forced to share communal showers,

toilets, and sinks in small common areas. Some bunks, like Plaintiff Briggs’ are

right next to the shared toilets.

      64.    People confined in the Jail are not given the opportunity to practice safe

social distancing, and they are forced to sit, stand, walk, eat, and sleep within six

feet of other people throughout the day.

      65.    People confined in the Jail are not provided with soap on a regular basis,

and some people like Plaintiff Saunders have been without soap for over a week.

Other personal sanitation supplies are not provided at all, and the commissary is

closed, so there is no way to purchase them.

      66.    Defendants have also not provided access to hand sanitizer to



                                           42
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.43   Page 43 of 71




incarcerated people, but have provided it to their employees..

      67.    Staff do not consistently wear protective personal equipment like

gloves or masks when interacting with people confined in the Jail, and there have

been shortages in protective personal equipment for all people incarcerated and for

people working in the Jail.

      68.    People confined in the Jail are not provided adequate cleaning supplies

in the proper concentrations of strength to prevent transmission of the virus at no

cost to them. Even basic cleaning supplies are difficult to come by. People

incarcerated in the Jail have attempted to clean toilets with heavily diluted cleaning

solution and toilet paper. There is no access to Kleenex.

      69.    The people tasked with cleaning cells or communal areas are not

provided the protective personal equipment they need, such as masks or gloves,

which would allow them to protect themselves from the virus. When gloves are

provided, they are in scarce supply and people are forced to reuse them for multiple

days, practically eliminating any protective benefit in slowing virus transmission.

      70.    Nor are people confined in the Jail provided adequate cleaning supplies

to clean their own cells or living spaces, ensuring that the dozens of people who

share the same cell will quickly transmit the illness to each other.

      71.    Defendants have provided neither paper towels nor other means for

inmates to dry their hands after washing them. As a result, people who are detained



                                          43
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20       PageID.44    Page 44 of 71




must shake their hands dry or wipe them on their jail-issued uniforms, which are

exposed to contaminated surfaces and laundered infrequently (due to lack of access

or cost).

       72.   Prior to the COVID-19 pandemic, nurses made rounds in the mornings

and distributed “kites” 110 so that people could request medical attention. When the

pandemic began, the nurses ignored the requests for days at a time. As the pandemic

progresses, the nurses do not even make rounds to distribute kites so that people can

request medical attention if necessary. When people finally meet with a medical

professional, proper care is not provided. For example, Plaintiff Saunders went to

the medical ward with COVID-19 symptoms about a month ago. While there, he

went eight to twelve hours with nobody coming to check on him at all. He could not

move to get his meals, which were placed just inside the door. The meals were then

simply removed with no attempt to bring them to him. Other people who have been

exposed to those with presumed COVID-19, have been given a 7-day supply of

Tamiflu with instructions to take it if they develop symptoms. Plaintiff Briggs

attempted to get medical treatment by telling a nurse that he was experiencing

shortness of breath. The nurse responded that he could not be speaking if he had

shortness of breath and refused to treat or test him.



  People incarcerated at the Jail request medical attention by completing “kites,”
110

which are written requests to see a doctor or nurse.


                                          44
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.45    Page 45 of 71




      73.    People confined in the Jail are generally required to pay a $12 co-pay

for each visit to the doctor, when the visit finally occurs. The people in the Jail are

not provided with access to their account statements, so they do not know if these

co-pays are waived for COVID-19 treatment.

      74.    When people begin to show symptoms of COVID-19, such as a dry

cough, shortness of breath, or a fever, they are not immediately tested or quarantined,

if they are tested or quarantined at all.

      75.    While some people who are incarcerated in the Jail have been

“quarantined” for presumed COVID-19, the quarantined cells are immediately next

to cells that are not quarantined. People are so close to the “quarantined” cells that

they can reach into these neighboring cells through the bars on the front of their own

cells. People are also shuffled from quarantined cells into non-quarantined cells at

random.

      76.    All the people incarcerated in the Jail use shared phones when calling

family members, loved ones, or lawyers. The phones are not cleaned between each

use, nor are people provided with disinfectant supplies, which means that each

person must risk COVID-19 infection when touching and speaking through the

phone.

      77.    The nurses are not consistently making rounds, and Plaintiff J. Cameron

was told that no doctor would be available until May. When people express to



                                            45
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.46    Page 46 of 71




guards that they need medical treatment, the guards tell them that they must wait for

a nurse. When the people remind the guards that the nurses are not coming, the

guards tell them that there is nothing that they can do to help.

      78.    Not only are Defendants aware of the conditions in the Jail, but jail staff

are actively using exposure to COVID-19 as a punitive measure to control

incarcerated people. It is well known by both guards and incarcerated people at the

Jail that the COVID-19 outbreak is centered in the main building. Guards in the

annex have repeatedly threatened to move people in the annex who raise concerns

about the hygienic conditions there into the main building where they will be

exposed to COVID-19. In fact, both Plaintiff J. Cameron and Plaintiff Lee were

punished in exactly this manner and were moved from the annex into the Tank as

retaliation for raising concerns about their health. In the crowded Tank, they are

required to sleep on the concrete floor right next to other incarcerated people in a

cell that is within arm’s reach of a similarly dungeon-like cell where quarantined

COVID-19 patients are being warehoused.

      79.    The danger posed by Plaintiffs’ incarceration during the COVID-19

pandemic is “so grave that it violates contemporary standards of decency to expose

anyone unwillingly to such a risk” and violates their constitutional right to safety in

government custody. See Helling v. McKinney, 509 U.S. 25, 36 (1993).

      80.    To expose people to the unmitigated risk of contracting COVID-19 is



                                          46
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.47    Page 47 of 71




constitutionally impermissible. Failure to act in accordance with speed and urgency

will constitute a wholesale violation of the constitutional rights of those confined in

the jail.

 IMMEDIATE RELEASE OF THE MEDICALLY VULNERABLE IS THE
  ONLY RESPONSE THAT SERVES PUBLIC HEALTH, COMMUNITY
   SAFETY, AND THE INDIVIDUAL SAFETY OF EACH SUBCLASS
                         MEMBER

       81.   Immediate release of medically vulnerable Plaintiffs, as well as the

subclass of medically vulnerable people they represent, remains a necessary public

health intervention.111

       82.   Release is needed to prevent irreparable harm to members of the

medically vulnerable subclass. Because of the rapidity with which COVID-19

spreads and the danger it poses, immediate release is both necessary and the least

intrusive intervention to ensure Medically Vulnerable Class Members are provided

medically and constitutionally sufficient treatment.

       83.   If immediate action is not taken to dramatically reduce the population


111
    Stern Decl. ¶¶ 10-11 (noting that “[d]ownsizing jail populations by releasing
high risk individuals and others the court system deems eligible for release will
help to “flatten the curve” overall—both within the jail setting and without); Ex 14,
Declaration of Dr. Adam Lauring ¶ 37 (explaining that “drastically reducing the
jail’s population is the only way to protect the health and safety of people detained
in the facility and the public at large”); see also Meyer Decl. ¶¶ 37–38 (noting that
population reduction in jails will be “crucially important to reducing the level of
risk both for those within [jail] facilities and for the community at large,” and that
stemming the flow of intakes is a part of the necessary intervention).


                                          47
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20          PageID.48     Page 48 of 71




of the Jail, all people who remain incarcerated will be at grave and unacceptable risk

of contracting COVID-19—a serious and potentially life-threatening illness. People

confined in prisons and jails must “be furnished with the basic human needs, one of

which is ‘reasonable safety,’” Helling v. McKinney, 509 U.S. 25, 33-34 (1993)

(citations omitted), which is virtually impossible given the realities of the COVID-

19 pandemic and the limitations inherent to the Jail.

      84.    The Jail is ill-equipped to manage or handle a COVID-19 outbreak—

which is already occurring. The Jail lacks the ability to provide ICU-level care or

access to ventilator equipment necessary to properly treat people who become

infected. It does not have COVID-19 tests available for incarcerated people, and it

has routinely refused offering such tests to people who exhibit known symptoms of

the coronavirus. Over ten (and sometimes nearly 30) people are packed into the

same cells, where people are forced into conditions where they sleep one to two feet

away from another person, must share a limited supply of communal toilets, sinks,

showers, furniture, and phones, and are not provided the hygiene and sanitation

supplies necessary to adequately disinfect or clean their immediate surroundings,

including all the high-touch surfaces and objects they are constantly forced to come

into contact with.

      85.    Given the size of the Jail, the configuration of its cells, and staffing, the

jail population must be significantly decreased to ensure adequate social distancing.



                                           48
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20        PageID.49    Page 49 of 71




         86.   As Plaintiffs’ expert declarant Dr. Marc Stern, a correction health

expert who advises the National Sheriffs’ Association and the U.S. Department of

Justice, and who has served as Assistant Secretary of Healthcare for the Washington

Department of Corrections has concluded: In this unique moment, release enhances

the safety of other people and the community and is necessary to protect the

Plaintiff’s own health and safety.112 And those Petitioners/Plaintiffs who remain

incarcerated must be able to exercise self-protective measures in a sanitary,

disinfected space, and to maintain social distance from other community members

to flatten the curve of the virus’s spread and protect themselves from infection.

         87.    Other medical experts specializing in correctional health similarly

shared urgent recommendations to dramatically reduce the population of detention

centers, jails, and prisons. Dr. Ranit Mishori, Senior Medical Consultant for

Physicians for Human Rights and an expert in correctional health issues, has

concluded that “[r]eleasing people from incarceration is the best and safest way to

prevent the spread of disease and reduce the threat to the most vulnerable

incarcerated people,” and that “[i]mmediate release is crucial for individuals with

chronic illnesses or other preexisting conditions.” 113 Release is “both necessary and

urgent” given that “[t]he window of opportunity is rapidly narrowing for mitigation


112
      Stern Decl. ¶¶10–12, 14.
113
      Mishori Decl. ¶ 46.


                                         49
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20          PageID.50   Page 50 of 71




of COVID-19.” 114

            88.   Dr. Jonathan Giftos, the former Medical Director for Correctional

Health Services at Riker’s Island, concluded that “the only way to really mitigate the

harm of rapid spread of coronavirus in the jail system is through depopulation,

releasing as many people as possible with a focus on those at highest risk of

complication.”115

            89.   Other correctional medical and public health experts have also urged

the release of people from incarceration given the heightened risk of transmission

and infection, including a group of doctors who work in New York City’s jails,

hospitals and shelters, 116 as well as a group of more than 200 Johns Hopkins faculty

in public health, bioethics, medicine, and nursing.117

            90.   The unprecedented coronavirus pandemic unquestionably requires

individuals’ release, as multiple health experts have opined that no other measures

would be a sufficient or appropriate response to protect public and individual health.

            91.   Releasing people from the jails would also reduce the burden on



114
      Id.
115
   Recipe for disaster: The spread of corona virus among detained populations,
MSNBC (Mar. 18, 2020), https://www.msnbc.com/all-in/watch/-recipe-for-
disaster-the-spread-of-coronavirus-among-detained-populations-80947781758.
116
      Ex. 7.
117
      Ex. 8.


                                            50
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.51    Page 51 of 71




regional hospitals and health centers.

      92.    This Court has jurisdiction to release the medically vulnerable subclass

immediately. It further has authority to convene a three-judge panel to determine

whether to issue a Prisoner Release Order once this Court concludes that social

distancing is impossible unless the population at the Jail is significantly reduced.

                       CLASS ACTION ALLEGATIONS

      93.    The named Petitioners/Plaintiffs bring this action on behalf of

themselves and all others similarly situated as a class action under Federal Rule of

Civil Procedure 23(b)(2).

      94.    The class that Petitioners/Plaintiffs seek to represent is defined as all

current and future persons held at the Jail during the course of the COVID-19

pandemic (“Jail Class”), including three subclasses:

                    a. The “Pre-trial Subclass” is defined as “All current and future

                       persons detained at the Oakland County Jail during the course

                       of the COVID-19 pandemic who have not yet been convicted

                       of the offense for which they are currently held in the Jail.”

                    b. The “Post-conviction Subclass” is defined as “All current and

                       future persons detained at the Oakland County Jail during the

                       course of the COVID-19 pandemic who are have been

                       sentenced to serve time in the Jail or who are otherwise in the



                                          51
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20      PageID.52    Page 52 of 71




                    Jail as the result of an offense for which they have already

                    been convicted.”

                 c. The “Medically-Vulnerable        Subclass” is defined as:

                    “All members of the Jail Class who are also over the age

                    of fifty, or who, regardless of age, experience an underlying

                    medical condition that places them at particular risk of serious

                    illness or death from COVID-19, including but not limited to

                    (a) lung disease, including asthma, chronic obstructive

                    pulmonary disease (e.g. bronchitis or emphysema), or

                    other chronic conditions associated with impaired lung

                    function; (b) heart disease, such as congenital heart disease,

                    congestive heart failure and coronary artery disease; (c)

                    chronic liver or kidney disease (including hepatitis and

                    dialysis patients); (d) diabetes or other endocrine disorders;

                    (e) epilepsy; (f) hypertension; (g) compromised immune

                    systems (such as from cancer, HIV, receipt of an organ or

                    bone marrow transplant, as a side effect of medication, or

                    other autoimmune disease); (h) blood disorders (including

                    sickle cell disease); (i) inherited metabolic disorders; (j)

                    history of stroke; (k) a developmental disability; and/or (l) a



                                       52
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.53     Page 53 of 71




                       current or recent (last two weeks) pregnancy.”

      95.    This action is brought and may properly be maintained as a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure. This action satisfies

the requirements of numerosity, commonality, typicality, and adequacy. Fed. R.

Civ. P. 23(a).

      96.    On April 15, 2020, the Jail confined over 800 people, all of whom are

eligible members of this class. Therefore, the class and subclass meet the numerosity

requirement of Federal Rule of Civil Procedure 23(a).

      97.    The subclasses are also too numerous for joinder of all members to be

practicable. In Michigan, pre-trial detainees constitute approximately 50% of all

people in jails, 118 so the Pre-trial and Post-conviction subclasses likely each include

approximately half of the class. And demographic data regarding the health of

correctional populations indicates that well over 30% of detained people suffer from

at least one condition rendering them medically vulnerable.119 Thus, the medically

vulnerable subclass likely contains hundreds of people as well.



  See Michigan Joint Task Force on Jail and Pretrial Incarceration, Report
118

and Recommendations 7 (Jan. 10, 2020), https://courts.michigan.gov/News-Events/
Documents/final/Jails%20Task%20Force%20Final%20Report%20and%20
Recommendations.pdf.
119
   Peter Wagner & Emily Widra, No need to wait for pandemics: The public
health case for criminal justice reform, Prison Policy Initiative (Mar. 6, 2020),
www.prisonpolicy.org/blog/2020/03/06/pandemic/.


                                          53
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20          PageID.54    Page 54 of 71




      98.    Joinder is impracticable because the class members are numerous; the

class is fluid due to the inherently transitory nature of pretrial incarceration; and the

class members are incarcerated and impoverished, which limits their ability to

institute individual lawsuits. Certifying this class supports judicial economy.

      99.    Common questions of law and fact exist as to all members of the class.

The named Petitioners/Plaintiffs seek common declarative and injunctive relief

concerning whether Defendants’ policies, practices, and procedures violate the

constitutional rights of the class members. These common questions of fact and law

include, but are not limited to:

                 1) Whether the conditions of confinement at the Jail since the

                    beginning of the COVID-19 pandemic amount to constitutional

                    violations;

                 2) What measures Defendants implemented in the Jail in response

                    to the COVID-19 crisis;

                                           54
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.55     Page 55 of 71




                 3) Whether Defendants’ practices during the COVID-19 pandemic

                    exposed people confined at the Jail to a substantial risk of serious

                    harm; and

                 4) Whether Defendants knew of and disregarded a substantial risk

                    of serious harm to the safety and health of the class.

      100. Plaintiffs’ claims are typical of the class members’ claims. The injuries

that Petitioners/Plaintiffs have suffered due to Defendants’ unconstitutional course

of conduct are typical of the injuries suffered by the class. All class members seek

the same declaratory and injunctive relief.

      101. The Petitioners/Plaintiffs are adequate representatives of the class

because their interests in the vindication of the legal claims they raise are entirely

aligned with the interests of the other class members, each of whom has the same

constitutional claims. There are no known conflicts of interest among members of

the proposed class, and the interests of the named Petitioners/Plaintiffs do not

conflict with those of the other class members.

      102. Petitioners/Plaintiffs are represented by counsel with experience and

success in litigating complex civil rights matters in federal court. The interests of

the members of the class will be fairly and adequately protected by the named

Petitioners/Plaintiffs and their attorneys.

      103. Because the putative class challenges Defendants’ system as



                                              55
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.56    Page 56 of 71




unconstitutional through declaratory and injunctive relief that would apply the same

relief to every member of the class, certification under Rule 23(b)(2) is appropriate

and necessary.

      104. A class action is the only practicable means, by which the named

Petitioners/Plaintiffs and class members can challenge the Defendants’

unconstitutional actions and obtain the necessary immediate declaratory and

injunctive relief sought for themselves and all other members of the class.


DEFENDANTS’ FAILURE TO ADEQUATELY MITIGATE AGAINST
THE SPREAD OF COVID-19 IS OBJECTIVELY UNREASONABLE AND
VIOLATES THE EIGHTH AND FOURTEENTH AMENDMENT RIGHTS
OF PETITIONERS/PLAINTIFFS AND CLASS MEMBERS

      105. Defendants violate Plaintiffs’ Eighth and Fourteenth Amendment rights

by incarcerating them in conditions that fail to adequately mitigate against the spread

of a potentially fatal virus in the midst of a growing pandemic and in spite of their

knowledge and ability to do so.

      106. All people held in the Jail, whether detained pretrial or incarcerated

post-conviction, are entitled to be protected from conditions of confinement that

create a substantial risk of serious harm. See Farmer v. Brennan, 511 U.S. 825, 834

(1994) (correctional officer violated Eighth Amendment by consciously failing to

prevent “a substantial risk of serious harm”); Estelle v. Gamble, 429 U.S. 97, 104

(1976) (“deliberate indifference” to serious medical needs violates the Eighth



                                          56
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.57    Page 57 of 71




Amendment). Corrections officials have a constitutional obligation to provide for

detainees’ reasonable safety and to address their serious medical needs.           See

DeShaney v. Winnebago County Dept. of Soc. Services, 489 U.S. 189, 200 (1989)

(“[W]hen the State by the affirmative exercise of its power so restrains an

individual’s liberty that it renders him unable to care for himself, and at the same

time fails to provide for his basic human needs—e.g., food, clothing, shelter, medical

care, and reasonable safety—it transgresses the substantive limits on state action set

by the Eighth Amendment and the Due Process Clause.” ); Youngberg v. Romeo,

457 U.S. 307, 315–16, 324 (1982) (the state has an “unquestioned duty to provide

adequate . . . medical care” for detained persons); Wilson v. Seiter, 501 U.S. 294,

300 (1991); Estelle v. Gamble, 429 U.S. 97, 104 (1976); Brown v. Plata, 563 U.S.

493, 531-32 (2011).

      107.    It is well established that, under the Fourteenth Amendment, pretrial

detainees are entitled to at least the same level of protection as convicted detainees.

See Richko v. Wayne Cty., Mich., 819 F.3d 907, 915 (6th Cir. 2016); see also City

of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983) (“[T]he due process rights

of a [pretrial detainee] are at least as great as the Eighth Amendment protections

available to a convicted prisoner.”). Indeed, as explained in paragraph 112, infra, a

pre-trial detainee’s burden of proving that the conditions of their confinement are

unconstitutional are lower than for convicted persons.



                                          57
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20          PageID.58    Page 58 of 71




      108. Exposure to an infectious disease like COVID-19 without adequate

preventive measures is objectively unreasonable under the Fourteenth Amendment

and constitutes deliberate indifference to a serious risk to health and safety, in direct

violation of the Eighth Amendment. Helling, 509 U.S. at 33-34 (“Nor can we hold

that prison officials may be deliberately indifferent to the exposure of inmates to a

serious, communicable disease”); Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir. 1996)

(“[C]orrectional officials have an affirmative obligation to protect [forcibly

confined] inmates from infectious disease.”); Flanory v. Bonn, 604 F.3d 249 (6th

Cir. 2010) (recognizing that a complete denial of dental hygiene products can

constitute deliberate indifference); see also Farmer v. Brennan, 511 U.S. 825, 833

(1994) (“[H]aving stripped [prisoners] of virtually every means of self-protection

and foreclosed their access to outside aid, the government and its officials are not

free to let the state of nature take its course.”); Johnson v. Operation Get Down, Inc.,

No. 11-15487, 2014 WL 3752481, at *5 (E.D. Mich. 2014) (finding that even a

“short period” of exposures to an infectious antibiotic resistant staph infection could

constitute deliberate indifference); Lee v. Birkett, No. 09–cv–10723, 2010 WL

1131485, at *5 (E.D. Mich. Feb.18, 2010) (holding that allegations that prisoners

were forced to use common razors and be exposed to other unsanitary conditions for

two months could constitute deliberate indifference).

      109. Jail officials violate this affirmative obligation towards convicted



                                           58
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20          PageID.59    Page 59 of 71




prisoners by showing “deliberate indifference” to the substantial risk of serious

harm. Wilson, 501 U.S. at 303. With respect to an impending infectious disease like

COVID-19, deliberate indifference is satisfied when corrections officials “ignore a

condition of confinement that is sure or very likely to cause serious illness and

needless suffering the next week or month or year,” even when “the complaining

inmate shows no serious current symptoms.” Helling, 509 U.S. at 33 (holding that

a prisoner “states a cause of action . . . by alleging that [corrections officials] have,

with deliberate indifference, exposed him to conditions that pose an unreasonable

risk of serious damage to future health”) (emphasis added); see also Hope v. Pelzer,

536 U.S. 730, 738 (2002) (citing Farmer, 511 U.S. at 842) (court “may infer the

existence of [deliberate indifference] from the fact that the risk of harm is obvious”).

      110. This Court need not “await a tragic event” to find that Defendants are

maintaining unconstitutional conditions of confinement in the midst of a global

pandemic. See Helling, 509 U.S. at 33. So long as the risk of serious harm is

“likely,” as it is here, the Eighth Amendment is violated even if “the complaining

inmate shows no serious current symptoms,” it is “not alleged that the likely harm

would occur immediately,” and “the possible infection might not affect all of those

exposed.” Id.

      111. As established above, Petitioners/Plaintiffs face a significant risk of

exposure to the novel coronavirus, which poses a serious threat of severe illness or



                                           59
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20           PageID.60    Page 60 of 71




death to all class members, and to the Medically Vulnerable subclass in particular

given the subclass members’ known vulnerable health conditions. Defendants are

well aware of these serious risks to their health and safety, and their failure to provide

constitutionally adequate conditions of confinement during this growing global

pandemic constitutes deliberate indifference.

      112. Defendants’ deliberate indifference to the health and safety of people

incarcerated in the Jail satisfies both objective and subjective standards. However,

following the Supreme Court’s decision in Kingsley v. Hendrickson, 576 U.S. 389

(2015), the Sixth Circuit has recognized the “shift in Fourteenth Amendment

deliberate indifference jurisprudence [that] calls into serious doubt whether [pretrial

detainees] need even show that the individual defendant-officials were subjectively

aware of [their] serious medical conditions.” Richmond v. Huq, 885 F.3d 928, 938

n.3 (6th Cir. 2018). As alleged in detail above, the heightened risk of COVID-19

transmission in jails and other carceral facilities have been widely reported, and the

need for risk mitigation—including testing, physical distancing, and sanitation— has

been well established locally and nationwide. Yet the Jail has failed to implement

the types of changes required to its conditions to adequately protect against COVID-

19 transmission and infection within its walls.

                               CLAIMS FOR RELIEF

   COUNT I: Declaratory and Injunctive Relief for Violation of the Eighth
                             Amendment

                                           60
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.61    Page 61 of 71




                                  (42 U.S.C. § 1983)
             Jail Class and Post-conviction Subclass versus All Defendants

         113. Petitioners/Plaintiffs incorporate by reference each allegation contained

in the preceding paragraphs as if set forth fully herein.

         114. Under the Eighth Amendment, as applicable to States and their political

subdivisions through the Fourteenth Amendment, post-convicted persons in carceral

custody have a right to be free from cruel and unusual punishment. As part of the

right, the government must provide incarcerated persons with reasonable safety and

address serious medical needs that arise in jail. See, e.g., Estelle, 429 U.S. at 104;

DeShaney, 489 U.S. at 200.

         115. As part of this right, the government must provide incarcerated persons

with reasonable safety and address serious medical needs that arise in jail.

Deliberate indifference to the serious risk COVID-19 poses to members of the Jail

Class, and particularly members of the Medically-Vulnerable Subclass, violates this

right.

         116. Plaintiffs, and the class they represent, suffer a substantial risk of

serious harm to their health and safety due to the presence of, and spread of, COVID-

19.

         117. Defendants know of and are failing to abate the serious risks that

COVID-19 poses to Plaintiffs, including severe illness, permanent physical damage,

and death. These risks are well-established and obvious to Defendants.

                                           61
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.62    Page 62 of 71




      118. Defendants are subjecting Petitioners/Plaintiffs to conditions of

confinement that increase their risk of contracting COVID-19, for which there is no

known vaccine, treatment, or care. Due to the conditions at the Jail,

Petitioners/Plaintiffs are unable to take steps to protect themselves—such as social

distancing, accessing medical attention or testing, or washing their hands regularly—

and Defendants have failed to provide adequate protections or mitigation measures.

Defendants act with deliberate indifference towards Petitioners/Plaintiffs by failing

to adequately safeguard their health and safety in the midst of a potential outbreak

of a contagious, infectious disease.

      119. As       a     result    of    Defendants’      unconstitutional   actions,

Petitioners/Plaintiffs are suffering irreparable injury.

      120. Accordingly, Defendants, as supervisors, direct participants, and policy

makers for Oakland County, have violated and are violating the rights of the Post-

trial Subclasses under the Eighth Amendment.


COUNT II: Declaratory and Injunctive Relief for Violation of the Fourteenth
                    Amendment (42 U.S.C. § 1983))
                 Pretrial Subclass versus All Defendants

      121. Petitioners/Plaintiffs incorporate by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

      122. Under the Fourteenth Amendment, corrections officials are required to

provide for the reasonable health and safety of persons in pretrial custody.

                                           62
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20        PageID.63    Page 63 of 71




Youngberg v. Romeo, 457 U.S. 307, 315–16, 324 (1982) (the state has an

“unquestioned duty to provide adequate . . . medical care” for detained persons); see

also City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983) (“[T]he due

process rights of a [pretrial detainee] are at least as great as the Eighth Amendment

protections available to a convicted prisoner.”)

      123. Due process claims brought by pretrial detainees under the Fourteenth

Amendment are evaluated under an objective standard. See Richmond, 885 F.3d at

938 n.3; Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1070 (9th Cir. 2016) (en

banc); Darnell v. Pineiro, 849 F.3d 17, 34–35 (2d Cir. 2017); Miranda v. Cty. of

Lake, 900 F.3d 335, 352 (7th Cir. 2018). Members of the Pre-Trial subclass are not

required to show that Defendants are subjectively aware of a substantial risk of

serious harm due to COVID-19, although if such a showing is required that standard

is met under the circumstances presented here.

      124. The Jail has neither the capacity nor the ability to comply with public

health guidelines to prevent an outbreak of COVID-19 and cannot provide for the

safety of the Jail Class. Defendants’ actions and inactions result in the confinement

of members of the Jail class in a facility where they do not have the capacity to test

for, treat, or prevent COVID-19 outbreaks, which violates Plaintiffs’ rights to

treatment and adequate medical care.

      125. Defendants violate Petitioners/Plaintiffs’ due process rights by failing



                                         63
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.64     Page 64 of 71




to adequately safeguard their health and safety in the midst of a potential outbreak

of a contagious, infectious disease. Petitioners/Plaintiffs face a serious risk of

intense pain, illness, lasting bodily damage, and ultimately, death in the Jail due to

the Defendants’ insufficient measures to prevent the spread of infection.

       126. Accordingly, Defendants, as supervisors, direct participants, and policy

makers for Oakland County, have violated and are violating the rights of the Pre-

trial Subclass under the Fourteenth Amendment.



 Count III: Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241
             Medically-Vulnerable Subclass versus all Defendants

       127. Petitioners/Plaintiffs repeat and re-allege paragraphs 1 through 113 as

if fully set forth in this Count.

       128. Because the Medically Vulnerable Plaintiffs/Petitioners and subclass

seek release in light of the immediate and urgent risks to their health and lives, there

is no other available remedy that could protect their rights.

       129. Respondents/Defendants are holding Petitioners/Plaintiffs in custody in

violation of the Due Process Clause of the Eighth and/or Fourteenth Amendment to

the Constitution of the United States. Both amendments forbid exposing

Petitioners/Plaintiffs to a severe risk of death, pain, or permanent severe injury, and

at this time, with respect to the Medically-Vulnerable Subclass, no options available

to Respondents/Defendants will adequately mitigate that risk other than release from

                                          64
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20          PageID.65   Page 65 of 71




custody.

       130. Section 2241(c)(3) allows this court to order the release of people like

Plaintiffs who are held “in violation of the Constitution.” 28 U.S.C. 2241(c)(3);

Preiser v. Rodriguez, 411 U.S. 475, 484 (1973) (“It is clear, not only from the

language of §§ 2241(c)(3) and 2254(a), but also from the common-law history of the

writ, that the essence of habeas corpus is an attack by a person in custody upon the

legality of that custody, and that the traditional function of the writ is to secure

release from illegal custody.”). Such relief is appropriate where, as here, there are

no set of conditions under which an individual can be constitutionally detained, and

the petitioner is thus “challenging the fact, not conditions, of her confinement.”120



COUNT IV: Declaratory and Injunctive Relief for Violation of the Fourteenth
                    Amendment (42 U.S.C. § 1983))
           Medically Vulnerable Subclass versus All Defendants

       131. Petitioners/Plaintiffs repeat and re-allege paragraphs 1 through 113 as

if fully set forth in this Count.

       132. The Medically Vulnerable Plaintiffs/Petitioners and subclass seek

release in light of the immediate and urgent risks to their health and lives. There is

no other available remedy that could protect their rights.



  Ex. 15, Order at 8, Malam v. Adducci, No. 20 cv-10829 (E.D. Mich. Apr. 6,
120

2020), DE 23.


                                          65
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20        PageID.66    Page 66 of 71




      133. Respondents/Defendants are holding Petitioners/Plaintiffs in custody in

violation of the Due Process Clause of the Eighth and/or Fourteenth Amendment to

the Constitution of the United States. Both amendments forbid exposing

Petitioners/Plaintiffs to a severe risk of death, pain, or permanent severe injury. At

this time, with respect to the Medically Vulnerable Subclass, no options are available

to Respondents/Defendants that will adequately mitigate that risk other than

removing the Petitioners/Plaintiffs from custody at the Jail.

      134. Accordingly, Petitioners/Plaintiffs are entitled to be transferred out of

the Jail to a facility that does not expose them to an unconstitutional risk of

substantial harm, including a transfer to home confinement.

                             PRAYER FOR RELIEF

WHEREFORE, Petitioners/Plaintiffs and the Class Members respectfully request

that the Court:

   A. Certify the proposed class and subclasses;

   B. Enter a declaratory judgment that Defendants are violating Named Plaintiffs’

      and Class Members’ constitutional rights by failing to adequately safeguard

      their health and safety in the midst of a potential outbreak of a contagious,

      infectious disease;

   C. Enter a temporary restraining order, preliminary injunction, and permanent

      injunction, and/or writ of habeas corpus requiring Defendants to immediately



                                         66
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20      PageID.67   Page 67 of 71




      release all Medically Vulnerable Petitioners/Plaintiffs and Subclass Members

      or transferring them to home confinement;

   D. Enter a temporary restraining order, preliminary injunction, and permanent

      injunction requiring, during the COVID-19 pandemic, for Defendants to:

         a. Frequently communicate to all incarcerated people information about

            COVID-19, measures taken to reduce the risk of transmission, and any

            changes in policies or practices;

         b. Provide adequate spacing of six feet or more between incarcerated

            people so that social distancing can be accomplished in accordance with

            CDC guidelines;

         c. Ensure that each incarcerated person receives, free of charge, an

            individual supply of hand soap and paper towels sufficient to allow

            frequent hand washing and drying each day; an adequate supply of

            clean implements for cleaning such as sponges and brushes and

            disinfectant hand wipes or disinfectant products effective against the

            virus that causes COVID-19 for daily cleanings;

         d. Ensure that all incarcerated people have access to hand sanitizer

            containing at least 60% alcohol;

         e. Provide access to daily showers and daily access to clean laundry,

            including clean personal towels and washrags after each shower;



                                        67
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20      PageID.68    Page 68 of 71




        f. Require that all Jail staff wear personal protective equipment, including

           CDC-recommended surgical masks, when interacting with any person

           or when touching surfaces in cells or common areas;

        g. Require that all Jail staff wash their hands, apply hand sanitizer

           containing at least 60% alcohol, or change their gloves both before and

           after interacting with any person or touching surfaces in cells or

           common areas;

        h. Take each incarcerated person’s temperature daily (with a functioning

           and properly operated and sanitized thermometer) to identify potential

           COVID-19 infections;

        i. Assess (through questioning) each incarcerated person daily to identify

           potential COVID-19 infections;

        j. Conduct immediate testing for anyone displaying known symptoms of

           COVID-19;

        k. Ensure that individuals identified as having COVID-19 or having been

           exposed to COVID-19 receive adequate medical care and are properly

           quarantined in a non-punitive setting, with continued access to showers,

           recreation, mental health services, reading materials, phone and video

           visitation with loved ones, communications with counsel, and personal

           property;



                                       68
Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20         PageID.69    Page 69 of 71




         l. Respond to all emergency (as defined by the medical community)

             requests for medical attention within an hour;

         m. Provide sufficient disinfecting supplies, free of charge, so incarcerated

             people can clean high-touch areas or items (including, but not limited

             to, phones and headphones) between each use;

         n. Waive all medical co-pays for those experiencing COVID-19-related

             symptoms;

         o. Waive all charges for medical grievances during this health crisis;

         p. Cease and desist relocating or threatening to relocate incarcerated

             people into infected areas of the jail as punishment or sanction for any

             kind of conduct.

   E. If immediate release is not granted on the basis of this Petition alone, expedite

      review of the Petition, including oral argument, via telephonic or

      videoconference if necessary;

   F. Enter an order and judgment granting reasonable attorneys’ fees and costs

      pursuant to 42 U.S.C. § 1988;

   G. Order such other and further relief as this Court deems just, proper, and

      equitable.




                                          69
   Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20          PageID.70   Page 70 of 71




                                 Respectfully submitted,

/s/ Krithika Santhanam                          /s/ Cary S. McGehee
Krithika Santhanam (DC Bar No. 1632807)*        Cary S. McGehee (P42318)
Thomas B. Harvey (MBE #61734MO)*                Kevin M. Carlson (P67704)
Advancement Project National Office             Pitt, McGehee, Palmer,
1220 L Street, N.W., Suite 850                  Bonanni & Rivers, PC
Washington, DC 20005                            117 W. Fourth Street, Suite 200
Tel: (202) 728-9557                             Royal Oak, MI 48067
Ksanthanam@advancementproject.org               248-398-9800
Tharvey@advancementproject.org                  cmcgehee@pittlawpc.com
                                                kcarlson@pittlawpc.com
/s/ Philip Mayor
Philip Mayor (P81691)                           /s/ Allison L. Kriger________
Daniel S. Korobkin (P72842)                     Allison L. Kriger (P76364)
American Civil Liberties Union                  LaRene & Kriger, PLC
Fund of Michigan                                645 Griswold, Suite 1717
2966 Woodward Ave.                              Detroit, MI 48226
Detroit, MI 48201                               (313) 967-0100
(313) 578-6803                                  Allison.kriger@gmail.com
pmayor@aclumich.org
dkorobkin@aclumich.org

/s/ Alexandria Twinem
Alexandria Twinem (D.C. Bar No. 1644851)*
Civil Rights Corps
1601 Connecticut Ave NW, Suite 800
Washington, DC 20009
Tel: 202-894-6126 Fax: 202-609-8030
alexandria@civilrightscorps.org

                         Attorneys for Plaintiffs/Petitioners

     *Applications for admission forthcoming

Dated: April 17, 2020




                                           70
                  Case 2:20-cv-10949-LVP-MJH ECF No. 1 filed 04/17/20                                                                       PageID.71               Page 71 of 71
JS 44 (Rev. 11/15)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
        Richard Briggs, Jamaal Cameron, David Kucharski, Raj                                                    Oakland County Michigan, Michael Bouchard, Curtis D.
        Lee, Michael Cameron, Matthew Saunders                                                                  Childs
    (b) County of Residence of First Listed Plaintiff             Oakland                                     County of Residence of First Listed Defendant                 Oakland
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
          Cary S. McGehee (P42318)
          Pitt McGehee Palmer Bonanni & Rivers
          117 W. 4th Street, Suite 200
          Royal Oak, MI 48067 (248) 398-9800
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                X
                                      ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                             BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881           ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                                  28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                       ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                    PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                                 ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                               ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                               ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                     ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                          SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards             ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                             ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management                 ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                       ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act                ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                                  ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                          ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                              ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 791 Employee Retirement                FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act              ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                            ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                               State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    X
                                                                      ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
X
’1     Original
       Proceeding
                         ’ 2 Removed from
                             State Court
                                                          ’ 3         Remanded from
                                                                      Appellate Court
                                                                                                ’ 4 Reinstated or
                                                                                                    Reopened
                                                                                                                        ’ 5 Transferred from
                                                                                                                            Another District
                                                                                                                                                           ’ 6 Multidistrict
                                                                                                                                                               Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                                                                                                                                  42 U.S.C. § 1983
VI. CAUSE OF ACTION Brief description of cause:
                                                                          8th & 14th Amendment violations
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                       CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
          April 17, 2020                                                                                                 /s/ Cary S. McGehee
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE
